Exhibit 10.40

MANAGEMENT SUBSCRIPTION AGREEMENT
This Management Subscription Agreement (this “Agreement”) is made and entered
into as of __________, between Roadhouse Holding Inc., a Delaware corporation
(the “Company”), and the Employee named on the signature page of this Agreement
(the “Employee”).
WHEREAS, the Employee desires to subscribe for, and the Company desires to sell
to the Employee, shares of Company common stock, par value $0.01 per share (such
shares, the “Subscription Shares”), for an aggregate purchase price indicated on
the signature page of this Agreement (the “Purchase Price”), and a per share
purchase price equal to $____, which is the fair market value of one
Subscription Share as of the date of this Agreement (the “Per Share Purchase
Price”).
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties contained herein, the Company and the Employee
hereby agree as follows:
1.Purchase and Sale of Subscription Shares. Subject to all of the terms and
conditions of this Agreement, the Employee hereby subscribes for and agrees to
purchase, and the Company hereby agrees to sell to the Employee, the
Subscription Shares, at a price per share equal to the Per Share Purchase Price,
for an aggregate purchase price equal to the Purchase Price.
2.    Closing. The closing of the transactions contemplated by this Agreement
(the “Subscription Closing”) shall take place at the offices of Debevoise &
Plimpton LLP, 919 Third Avenue, New York, New York, 10022, on the date on which
all of the actions contemplated by clause (a) of the next sentence have been
completed. At the Subscription Closing, (a) the Employee shall (i) pay, or cause
to be paid, to the Company, by wire transfer of immediately available funds or
by certified check, the Purchase Price, and (ii) deliver to the Company duly
executed joinders to the Company’s Stockholders Agreement and Registration
Rights Agreement, which joinders and agreements are attached hereto as Exhibits
A, B, C and D; and (b) the Company shall issue to the Employee the Subscription
Shares in the Employee’s name.
3.    Representations of the Employee. Effective as of the Subscription Closing,
the Employee makes the representations and warranties set forth in Annex A.
4.    Conditions Precedent. The obligations of the Company to consummate the
transactions contemplated hereby are subject (i) to the representations and
warranties of the Employee set forth in Annex A being true and correct in all
material respects as of the date of the Subscription Closing and (ii) to the
satisfaction by the Employee of the Employee’s obligations in Section 2 of this
Agreement (including, without limitation, the payment by the Employee of the
Purchase Price) or written waiver by the Company of any obligation that is not
so satisfied.
5.    Miscellaneous. Neither the Company nor the Employee may assign this
Agreement without the express written consent of the other party, such consent
not to be unreasonably withheld. The rights and obligations of the parties under
this Agreement may be amended, modified, waived or discharged only with the
written consent of the parties hereto.



 




--------------------------------------------------------------------------------



This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns. This Agreement shall be deemed to be made in the State of
Delaware and shall be governed by the laws of the State of Delaware without
regard to its principles of conflicts of law. This Agreement constitutes the
entire agreement and understanding between the Company and the Employee with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral) between the Employee and the Company
relating to such subject matter. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service to the parties at the addresses
contained in the records of the Company (which each party shall update as
necessary from time to time). This Agreement may be executed in two or more
counterparts (including via facsimile or in electronic form), each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.


[signature page follows]







2
 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.
ROADHOUSE HOLDING INC.


By:                  
Name: Nicole A. Williams
Title:


EMPLOYEE




By:             
Samuel Nicholas Borgese


Address:
____________________________________
____________________________________
____________________________________




No. of Subscription Shares:
[●]

Purchase Price:
[●]

 



[Signature Page to Subscription Agreement]
    



--------------------------------------------------------------------------------



Annex A
Representations of the Employee
Effective as of the Subscription Closing, the Employee makes the following
representations and warranties:
1.    Securities Laws Matters. The Employee acknowledges receipt of advice from
the Company that (i) the Subscription Shares have not been registered under the
Securities Act of 1933 (the “Act”) or qualified under any state securities or
“blue sky” or non U.S. securities laws, (ii) it is not anticipated that there
will be any public market for the Subscription Shares, (iii) the Employee must
bear the economic risk of an investment in the Subscription Shares for an
indefinite period of time unless such Subscription Shares are subsequently
registered under the Act and such state or non U.S. securities laws or an
exemption from such registration is available, (iv) Rule 144 promulgated under
the Act (“Rule 144”) is not presently available with respect to sales of any
Subscription Shares and the Company has not made any covenant to make Rule 144
available and Rule 144 is not anticipated to be available in the foreseeable
future, (v) when and if the Subscription Shares may be disposed of without
registration in reliance upon Rule 144, such disposition can be made only in
limited amounts and in accordance with the terms and conditions of such Rule,
(vi) if the exemption afforded by Rule 144 is not available, public sale of the
Subscription Shares without registration will require the availability of an
exemption under the Act, and (vii) a notation shall be made in the appropriate
records of the Company indicating that the Subscription Shares are subject to
restrictions on transfer and, if the Company should in the future engage the
services of a stock transfer agent, appropriate stop-transfer instructions will
be issued to such transfer agent with respect to the Subscription Shares.
2.    Place of Residence. The principal residence of the Employee is as shown on
the signature page hereof.
3.    Accredited Investor. The Employee is an “accredited investor” as such term
is defined in Rule 501(a) promulgated under the Act.
4.    Employee’s Experience. (A) The Employee’s financial situation is such that
the Employee can afford to bear the economic risk of holding the Subscription
Shares for an indefinite period of time, (B) the Employee can afford to suffer
complete loss of his or her investment in the Subscription Shares, and (C) the
Employee’s knowledge and experience in financial and business matters are such
that the Employee is capable of evaluating the merits and risks of the
Employee’s investment in the Subscription Shares.
5.    Access to Information. The Employee represents and warrants that (A) the
Employee has been granted the opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the terms and conditions
of this Agreement and to obtain any additional information that the Employee
deems necessary to verify the accuracy of the information so provided, (B) the
Employee is familiar with the business and financial condition, properties,
operations and prospects of the Company and (C) the Employee has been granted
the opportunity to ask questions of, and receive answers from, representatives
of the Company concerning the Company and the terms and conditions of the
purchase of the



--------------------------------------------------------------------------------



Subscription Shares and to obtain any additional information that the Employee
deems necessary. In furtherance of the foregoing, the Employee represents and
warrants that (i) in connection with the transactions contemplated hereby, no
representation or warranty, express or implied, whether written or oral, as to
the financial condition, results of operations, prospects, properties or
business of the Company or as to the desirability or value of an investment in
the Company has been made to the Employee by or on behalf of the Company, (ii)
the Employee has relied upon his or her own independent appraisal and
investigation, and the advice of the Employee’s own counsel, tax advisors and
other advisors, regarding the risks of an investment in the Company and for
purposes of representing his or her status as an “accredited investor” and (iii)
the Employee will continue to bear sole responsibility for making his or her own
independent evaluation and monitoring of the risks of his or her investment in
the Company.
6.    Investment Intent. The Employee is acquiring the Subscription Shares
solely for the Employee’s own account for investment and not with a view to or
for sale in connection with any distribution thereof. The Employee agrees that
the Employee will not, directly or indirectly, offer, transfer, sell, pledge,
hypothecate or otherwise dispose of any Subscription Shares (or solicit any
offers to buy, purchase or otherwise acquire or take a pledge of any
Subscription Shares), except in compliance with (i) the Act and the rules and
regulations of the Securities and Exchange Commission thereunder, (ii)
applicable state and non-U.S. securities or “blue sky” laws, (iii) the
provisions of this Agreement and any other agreement contemplated hereby.
7.    No Conflict. Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the performance of the
Employee’s obligations hereunder will (a) result in a violation or breach of, or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, cancellation, or acceleration) under any
contract, agreement, instrument, commitment, arrangement or understanding to
which the Employee is a party, or (b) require any material consent,
authorization or approval of any person, entity or government entity, or (c)
violate or conflict with any writ, injunction or decree applicable to the
Employee or the Subscription Shares.



--------------------------------------------------------------------------------



Exhibit A
Stockholders Agreement





    



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





















STOCKHOLDERS AGREEMENT










ROADHOUSE HOLDING INC.


















Dated as of November 19, 2010



















--------------------------------------------------------------------------------






--------------------------------------------------------------------------------







Table of Contents





1.
Restrictions on Transfer of Common Stock.    1

1.1
Restrictions on Transfers by the Stockholders.    1

2.
Sale by Management Stockholders to the Company (“Put Rights”).    3

2.1
Right to Sell    3

2.2
Notice    3

2.3
Payment    3

3.
Right of the Company to Purchase from Management Stockholders
(“Call Right”).    4

3.1
Right to Purchase    4

3.2
Notice    4

3.3
Payment    5

4.
Purchase Price.    5

4.1
Appraisal    5

4.2
Fair Market Value.    5

4.3
Carrying Value    5

5.
Prohibited Purchases    6

6.
Tag-Along and Drag-Along Rights.    7

6.1
Tag-Along Rights.    7

6.2
Drag-Along Rights.    8

6.3
Involuntary Transfers    10

7.
Preemptive Rights    10

8.
Election of Directors.    11

9.
Stock Certificate Legend    12

10.
Covenants; Representations and Warranties.    13

10.1
New Management Stockholders    13

10.2
No Other Arrangements or Agreements    14

10.3
Additional Representations and Warranties    14

11.
Amendment and Modification    15

12.
Parties.    16

12.1
Assignment by the Company    16

12.2
Assignment Generally    16

12.3
Termination    16


i

--------------------------------------------------------------------------------







Table of Contents
(continued)





12.4
Agreements to Be Bound    16

13.
Recapitalizations, Exchanges, etc    17

14.
No Third Party Beneficiaries    17

15.
Further Assurances    17

16.
Governing Law    17

17.
Invalidity of Provision    17

18.
Waiver    17

19.
Notices    18

20.
Headings    19

21.
Counterparts    19

22.
Entire Agreement    19

23.
Injunctive Relief    19

24.
Defined Terms    19












ii

--------------------------------------------------------------------------------



STOCKHOLDERS AGREEMENT
STOCKHOLDERS AGREEMENT, dated as of November 19, 2010 (this “Agreement”), among
Roadhouse Holding Inc., a Delaware corporation (the “Company”), Kelso Investment
Associates VIII, L.P. (“KIA VIII”), a Delaware limited partnership, KEP VI, LLC,
a Delaware limited liability company (“KEP VI” and, together with KIA VIII, the
“Kelso Stockholders”), those employees of the Company or its subsidiaries named
on the signature pages hereto or who otherwise become party to a party to this
Agreement pursuant to Section 10.1 (collectively, the “Management Stockholders”)
and any other Person who may become a party to this Agreement pursuant to
Section 10.1 (together with the Kelso Stockholders and the Management
Stockholders, the “Stockholders”). Capitalized terms used herein without
definition are defined in Section 24.
WHEREAS, pursuant to an Agreement and Plan of Merger, dated as of August 27,
2010, by and among Roadhouse Parent Inc., a Delaware corporation and indirect
subsidiary of the Company (“Parent”), Roadhouse Merger Inc., a Delaware
corporation and direct subsidiary of Parent (“Merger Sub”), LRI Holdings, Inc.,
a Delaware corporation (“LRI”), and LRI Acquisition, LLC, as the stockholder’s
representative, Merger Sub merged with and into LRI, with LRI surviving the
merger (the “Merger”);
WHEREAS, LRI is the direct parent of Logan’s Roadhouse, Inc. a Tennessee
corporation (“Logan’s”);
WHEREAS, as a result of the Merger, LRI, Logan’s and its Subsidiaries are
indirect, wholly owned Subsidiaries of the Company; and
WHEREAS, each of the Stockholders and the Company desires to set forth herein
certain terms and conditions governing the rights and obligations of the
stockholders of the Company.
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, the parties hereto agree as follows:
1.Restrictions on Transfer of Common Stock.


1.1    Restrictions on Transfers by the Stockholders.
(a)The Stockholders (excluding the Kelso Stockholders) may not Transfer any
shares of Common Stock, nor any interest therein nor any rights relating
thereto, provided that shares of Common Stock held by any Stockholder may be
Transferred (i) in the case of a Management Stockholder, pursuant to
Section 1.1(b) (“Permitted Pledges”), (ii) in the case of a Management
Stockholder, pursuant to



--------------------------------------------------------------------------------



Section 1.1(c) (“Estate Planning Transfers”) or, in case of his or her death, by
will or by the laws of intestate succession, to his or her executors,
administrators, testamentary trustees, legatees or beneficiaries, (iii) in the
case of a Management Stockholder, pursuant to Section 2 (“Put Rights”), (iv) in
the case of a Management Stockholder, pursuant to Section 3 (“Call Right”), (v)
pursuant to Section 6.1 (“Tag-Along Rights”), (vi) pursuant to Section 6.2
(“Drag-Along Rights”), (vii) in accordance with Section 6.3 (“Involuntary
Transfers”) or (viii) in connection with a registered offering pursuant to the
Registration Rights Agreement.


(b)Permitted Pledges. A Management Stockholder may pledge any or all shares of
Common Stock now or hereafter owned by him or her, or grant a security interest
therein to secure indebtedness of such Management Stockholder owing to a bank or
other financial institution, in either case on terms and conditions approved by
the Board (excluding such Management Stockholder and other members of the Board
who are designees of the Management Stockholders), provided, however, that any
pledgee pursuant to this subsection (b) shall acquire only a security interest
in such shares of Common Stock entitling such pledgee to (i) the proceeds from
any sale of such shares made in compliance with the terms of this Agreement and
(ii) any proceeds of any distribution to stockholders on account of the Common
Stock in any liquidation as a result of any bankruptcy proceeding or the winding
up of affairs of the Company, and in no event shall such pledgee be entitled to
receive title to such shares or any other rights incident thereto other than
those specified above. The pledge agreements or other related financing
agreements of any Management Stockholder shall be subject to and acknowledge the
rights of the Company and the other Stockholders set forth herein and shall
acknowledge the restrictions imposed on the pledgee’s security interest pursuant
to this Section 1.1(b).


(c)Estate Planning Transfers. Shares of Common Stock held by Management
Stockholders may be Transferred for estate-planning purposes of such Management
Stockholder, authorized by the prior written approval of the Board (excluding
such Management Stockholder and other members of the Board who are designees of
the Management Stockholders), such approval not to be unreasonably withheld or
delayed, to (i) a trust under which the distribution of the shares of Common
Stock may be made only to beneficiaries who are such Management Stockholder, his
or her spouse, his or her parents, members of his or her immediate family or his
or her lineal descendants, (ii) a charitable remainder trust, the income from
which will be paid to such Management Stockholder during his or her life,
(iii) a corporation, the stockholders of which are only such Management
Stockholder, his or her spouse, his or her parents, members of his or her
immediate family or his or her lineal descendants or (iv) a partnership or
limited liability company, the partners or members of which are only such
Management Stockholder, his or her spouse, his or her parents, members of his or
her immediate family or his or her lineal descendants.

2

--------------------------------------------------------------------------------





2.Sale by Management Stockholders to the Company (“Put Rights”).


2.1    Right to Sell. Subject to all subsections of this Section 2 and to
Section 5 (“Prohibited Purchases”), each of the Management Stockholders shall
have the right to sell to the Company, and the Company shall have the obligation
to purchase from each such Management Stockholder, all, but not less than all,
of such Management Stockholder’s shares of Common Stock following the
termination of employment of such Management Stockholder, at their Fair Market
Value (as defined in Section 4.2(a)), if the employment of such Management
Stockholder with the Company or any subsidiary that employs such individual (or
by the Company on behalf of any such subsidiary) (a) is terminated without Cause
or (b) terminates as a result of (i) the death or Disability of such Management
Stockholder, (ii) the resignation of such Management Stockholder for Good Reason
or (iii) the voluntary departure of such Management Stockholder at or after the
age of 65 (“Retirement”).


2.2    Notice. If any Management Stockholder desires to sell shares of Common
Stock pursuant to Section 2.1, he or she (or his or her estate, trust,
corporation or partnership, as the case may be) shall notify the Company (a) not
more than 180 days after a termination of employment as a result of the death or
Disability of such Management Stockholder or (b) not more than 60 days after a
termination of employment as a result of a termination without Cause, the
resignation of such Management Stockholder for Good Reason or Retirement;
provided that if the shares of Common Stock desired to be sold after a
termination of employment as described in clause (b) of this Section 2.2 are
shares of Common Stock acquired at any time by such Management Stockholder
pursuant to an exercise of any stock options occurring within six months prior
to the date of termination of employment of such Management Stockholder
(including, without limitation, after the termination of employment), then the
notice required by this Section 2.2 shall be given to the Company not earlier
than six months and one day nor later than eight months after the acquisition of
such shares. Each such notice shall specify the number of shares of Common Stock
such Management Stockholder owns at the time notice is given.


2.3    Payment. Subject to Section 5 (“Prohibited Purchases”), payment for any
shares of Common Stock sold by a Management Stockholder pursuant to Section 2.1
shall be made on the date that is 30 days (or the first business day thereafter
if the 30th day is not a business day) following the date of the receipt by the
Company of such Management Stockholder’s notice with respect to such shares
pursuant to Section 2.2; provided, however, that in the event the Company is
conducting an Appraisal as required under Section 4.1 and such Appraisal (as
defined in Section 4.1) is not completed by such 30th day, then within five
business days of the completion of the Appraisal.

3

--------------------------------------------------------------------------------





3.Right of the Company to Purchase from Management Stockholders (“Call Right”).


3.1    Right to Purchase. Subject to all subsections of this Section 3 and to
Section 5 (“Prohibited Purchases”), the Company shall have the right to purchase
from each Management Stockholder, and each such Management Stockholder shall
have the obligation to sell to the Company, all, but not less than all, of such
Management Stockholder’s shares of Common Stock:


(i)at the Fair Market Value of such shares of Common Stock to be purchased if
such Management Stockholder’s employment with the Company and any subsidiary
that employs such individual is terminated as a result of (A) the termination by
the Company and any such subsidiary (or by the Company on behalf of any such
subsidiary) of such employment without Cause, (B) the death or Disability of
such Management Stockholder, (C) the resignation of such Management Stockholder
for Good Reason or (D) Retirement of such Management Stockholder;


(ii)at the lesser of the Fair Market Value and the Carrying Value (as defined in
Section 4.3) of such shares of Common Stock to be purchased if such Management
Stockholder’s employment with the Company and any subsidiary that employs such
individual is terminated by the Company and any such subsidiary (or by the
Company on behalf of any such subsidiary) for Cause; or


(iii)at the Fair Market Value or the Carrying Value of such shares of Common
Stock to be purchased, in the sole discretion of the Board (excluding such
Management Stockholder and other members of the board who are designees of the
Management Stockholders), if such Management Stockholder’s employment with the
Company and any subsidiary that employs such individual is terminated by the
Company or such Management Stockholder for any reason other than as a result of
an event described in either subparagraph (i) or (ii) of this Section 3.1.


3.2    Notice. If the Company desires to purchase shares of Common Stock from a
Management Stockholder pursuant to Section 3.1, it shall notify such Management
Stockholder (or his or her estate, trust, corporation or partnership, as the
case may be) not more than 60 days after the termination of employment as a
result of the event giving rise to the Company’s right to acquire such
Management Stockholder’s shares of Common Stock; provided that, with respect to
the Company’s purchase of shares of Common Stock acquired at any time by such
Management Stockholder pursuant to an exercise of any stock options occurring
within six months prior to the date

4

--------------------------------------------------------------------------------



of termination of employment of such Management Stockholder (including, without
limitation, after the termination of employment) in connection with any
termination other than as a result of death, Disability or for Cause, the notice
required by this Section 3.2 shall be given by the Company not earlier than six
months and one day nor later than eight months after the acquisition of such
shares.


3.3    Payment. Subject to Section 5 (“Prohibited Purchases”), payment for any
shares of Common Stock purchased by the Company pursuant to Section 3.1 shall be
made on the date that is 30 days (or the first business day thereafter if the
30th day is not a business day) following the date of the receipt by a
Management Stockholder of the Company’s notice with respect to such shares
pursuant to Section 3.2; provided, however, that in the event the Company is
conducting an Appraisal as required under Section 4.1 and such Appraisal is not
completed by such 30th day, then within five business days of the completion of
such Appraisal.


4.Purchase Price.


4.1    Appraisal. The Company shall engage, from time to time at the discretion
of the Board, but not less often than within 90 days after every fiscal year,
commencing with the fiscal year ending on July 31, 2011, an independent
valuation consultant or appraiser of recognized national standing, reasonably
satisfactory to the Kelso Stockholders (the “Appraiser”), to appraise the Fair
Market Value of the shares of Common Stock as of the last day of the calendar
year then most recently ended or, at the request of the Company, as of any more
recent date (the “Appraisal Date”), and to prepare and deliver a report to the
Company describing the results of such appraisal (the “Appraisal”). The Company
shall bear the fees and expenses of each Appraisal.


4.2    Fair Market Value.


(a)The “Fair Market Value” of any share of Common Stock shall be (i) the fair
market value of the entire equity interest of the Company taken as a whole,
without additional premiums for control or discounts for minority interests or
restrictions on transfer, divided by (ii) the number of outstanding shares of
Common Stock, calculated on a fully-diluted basis, provided that the Board and
the Appraiser shall be entitled to determine in its judgment the extent to which
any stock options, the exercise price of which exceeds the Fair Market Value of
the underlying shares of Common Stock, should be included in the calculation of
the number of fully diluted shares of Common Stock.


(b)The Fair Market Value of any share of Common Stock shall be calculated with
reference to the most recent Appraisal and as of the most recent Appraisal Date
prior to the date of the closing of the repurchase of such shares of Common
Stock.

5

--------------------------------------------------------------------------------





4.3    Carrying Value. For the purposes of this Agreement, the “Carrying Value”
of any share of Common Stock being purchased by the Company shall be equal to
the price paid by the selling Management Stockholder for any such share, less
the amount of dividends and other distributions, if any, paid in respect of such
share.
5.Prohibited Purchases. Notwithstanding anything to the contrary herein, the
Company shall not be obligated or permitted to purchase any shares of Common
Stock from a Management Stockholder under Section 2 or Section 3 to the extent
that at such time (a) the Company is prohibited from purchasing such shares by
applicable law, (b) the Company is prohibited from purchasing such shares by any
debt instruments or agreements, including any amendment, renewal, extension,
substitution, refinancing, replacement or other modification thereof, which have
been entered into or which may be entered into by the Company or any of its
subsidiaries, including those to finance the acquisition of LRI at Closing, and
any future acquisitions by the Company or recapitalizations of the Company or
any of its Subsidiaries (the “Financing Documents”), (c) an event of default has
occurred (or, with notice or the lapse of time or both, would occur) under any
Financing Document and is (or would be) continuing, (d) the purchase of such
shares would, or in the view of the Board (excluding such Management Stockholder
and other members of the Board who are designees of the Management Stockholders)
might, result in the occurrence of an event of default under any Financing
Document or create a condition which would or might, with notice or lapse of
time or both, result in such an event of default, (e) the purchase of such
shares would, in the view of the Board (after taking into account the advice of
Logan’s then current chief executive officer and chief financial officer), be
imprudent in view of the financial condition (present or projected) of the
Company or any of its subsidiaries or the anticipated impact of the purchase of
such shares on the Company’s or any of its subsidiaries’ ability to meet their
respective obligations under any Financing Document or otherwise or (f) on the
date on which the Company is required to make payment for such shares of Common
Stock, the Company does not have sufficient cash to purchase such shares.
Notwithstanding anything to the contrary contained in this Agreement, if the
Company is prohibited from purchasing any shares of Common Stock from a
Management Stockholder under Section 2 or Section 3 as a result of the existence
of any of the conditions described in clauses (a) through (e) of this Section 5,
the Company may exercise its rights under Section 3 or the Company may satisfy
its obligation under Section 2, as the case may be, by either (i) making the
payment required under Section 2 or Section 3, as the case may be, at the
earliest practicable date permitted under this Section 5 or (ii) in the case of
each of clauses (b) through (e), pay the purchase price for such shares of
Common Stock with a subordinated note which is fully subordinated in right of
payment and exercise of remedies to the lenders’ rights under the Financing
Documents.



6

--------------------------------------------------------------------------------



6.Tag-Along and Drag-Along Rights.


6.1    Tag-Along Rights.


(a)In the event that at any time one or more Kelso Stockholders propose to sell
shares of Common Stock owned by it to any person (a “Proposed Purchaser”), other
than any Transfer (i) pursuant to a Registration or Rule 144 or (ii) to an
Affiliate, then the Kelso Stockholders will promptly provide each other
Stockholder written notice (a “Sale Notice”) of such proposed sale (a “Proposed
Sale”) and the material terms of the Proposed Sale as of the date of Sale Notice
(the “Material Terms”), including the aggregate number of shares of Common Stock
the Proposed Purchaser is willing to purchase. If within 30 days of the receipt
of the Sale Notice, the Kelso Stockholders receive a written request (a “Sale
Request”) to include shares of Common Stock held by one or more Stockholders in
the Proposed Sale, the Common Stock so held by such Stockholders shall be so
included as provided therein; provided, however, that any Sale Request shall be
irrevocable unless (x) there shall be a material adverse change in the Material
Terms or (y) otherwise mutually agreed to in writing by such Stockholders and
the Kelso Stockholders.


(b)The number of shares of Common Stock that any Stockholder will be permitted
to include in a Proposed Sale on a pro rata basis pursuant to a Sale Request
will be equal to the product of (i) (A) the number of shares of Common Stock
held by such Stockholder divided by (B) the number of shares of Common Stock
held by all Stockholders participating in such Proposed Sale and (ii) the
aggregate number of shares of Common Stock proposed to be sold in such Proposed
Sale.


(c)Shares of Common Stock subject to a Sale Request will be included in a
Proposed Sale pursuant hereto and to any agreement with the Proposed Purchaser
relating thereto, on the same terms and subject to the same conditions
applicable to the shares of Common Stock which the Kelso Stockholders and their
Affiliates propose to sell in the Proposed Sale. Such terms and conditions shall
include, without limitation, (i) the sale consideration (which shall be reduced
by the fees and expenses incurred by the Kelso Stockholders and the Company in
connection with the Proposed Sale) and (ii) the provision of information,
representations, warranties, covenants and requisite indemnifications; provided,
however, that (x) any representations and warranties relating specifically to
any Stockholder shall only be made by that Stockholder, (y) any indemnification
provided by the Stockholders shall be based on the number of shares of Common
Stock being sold by each Stockholder in the Proposed Sale, either on a several,
not joint, basis or solely with recourse to an escrow established for the
benefit of the Proposed Purchaser and (z) that, with the consent of the Board
and Logan’s then current chief executive officer, the Kelso Stockholders or any
of their Affiliates may receive non-cash consideration in connection with the
Proposed Sale that is different

7

--------------------------------------------------------------------------------



from the consideration received by other Stockholders so long as the per share
value of the consideration to be received by the Kelso Stockholders or any of
their Affiliates is no greater than that to be received by such other
Stockholders (as reasonably determined by the Board in good faith).


(d)Upon delivering a Sale Request, each Stockholder (excluding Kelso
Stockholders and any Stockholder who is then not in possession of the
certificate representing his or her shares of Common Stock as a result of a
pledge of shares pursuant to Section 1.1(b)) will, if requested by the Kelso
Stockholders (or any of their Affiliates), execute and deliver a custody
agreement and power of attorney in form and substance satisfactory to the Kelso
Stockholders (or any such Affiliate of the Kelso Stockholders) (a “Custody
Agreement and Power of Attorney”) with respect to the shares of the Common Stock
which are to be included in the Proposed Sale pursuant to this Section 6.1. The
Custody Agreement and Power of Attorney will provide, among other things, that
each such Stockholder will deliver to and deposit in custody with KIA VIII,
named as the custodian and attorney-in-fact therein, a certificate or
certificates representing such shares of Common Stock (duly endorsed in blank by
the registered owner or owners thereof or accompanied by duly executed stock
powers in blank) and irrevocably appoint KIA VIII as such Stockholder’s agent
and attorney-in-fact with full power and authority to act under such Custody
Agreement and Power of Attorney on behalf of such Stockholder with respect to
the matters specified therein.


(e)Each Stockholder agrees that such Stockholder will execute such other
agreements as the Kelso Stockholders (or any of their Affiliates) may reasonably
request in connection with the consummation of a Proposed Sale and Sale Request
and the transactions contemplated thereby, including, without limitation, any
purchase, recapitalization or merger agreement, escrow agreement or other
ancillary agreements, proxies, written consents in lieu of meetings or waivers
of appraisal rights


(f)If one or more Kelso Stockholders sells or assigns shares of Common Stock
owned by it to an Affiliate and then proposes to sell equity securities of such
Affiliate to a Third Party Investor, then the sale of such Affiliate’s equity
securities to such Third Party Investor shall be subject to the provisions of
this Section 6.1 as if such sale were a sale of Common Stock, provided that this
Section 6.1(f) shall not apply to any transfers (i) by any limited partners of
KIA VIII of interests in KIA VIII or any alternative investment vehicle of KIA
VIII or (ii) by any members or direct or indirect partners of KEP VI of any
interest in KEP VI or any alternative investment vehicle of KEP VI.



8

--------------------------------------------------------------------------------



6.2    Drag-Along Rights.


(a)In the event that any time the Kelso Stockholders propose to sell shares of
Common Stock owned by it to any Proposed Purchaser other than any Transfer
(i) pursuant to a Registration or Rule 144, or (ii) to an Affiliate, and the
shares proposed to be sold, together with all shares of Common Stock previously
sold by the Kelso Stockholders would represent more than 75% of the aggregate
number of shares of Common Stock owned by the Kelso Stockholders immediately
after the Closing, then the Kelso Stockholders may provide each other
Stockholder written notice (a “Drag-Along Notice”) of such Proposed Sale and the
Material Terms thereof not less than 25 business days prior to the proposed
closing date of the Proposed Sale and each such Stockholder hereby agrees to
sell to such Proposed Purchaser that number of shares Common Stock equal to the
product of (i) the number of shares of Common Stock then held by such
Stockholder multiplied by (ii) the aggregate percentage of Common Stock held by
the Kelso Stockholders and their Affiliates that is represented by the Common
Stock that the Kelso Stockholders and their Affiliates propose to sell in the
Proposed Sale.


(b)Shares of Common Stock subject to a Drag-Along Notice will be included in the
Proposed Sale pursuant hereto and to any agreement with the Proposed Purchaser
relating thereto, on the same terms and subject to the same conditions
applicable to the shares of Common Stock which the Kelso Stockholders and their
Affiliates propose to sell in the Proposed Sale. Such terms and conditions shall
include, without limitation, (i) the sale consideration (which shall be reduced
by the fees and expenses incurred by the Kelso Stockholders and the Company in
connection with the Proposed Sale) and (ii) the provision of information,
representations, warranties, covenants and requisite indemnifications, provided,
however, that (x) any representations and warranties relating specifically to
any Stockholder shall only be made by that Stockholder, (y) any indemnification
provided by the Stockholders shall be based on the number of shares of Common
Stock being sold by each Stockholder in the Proposed Sale either on a several,
not joint, basis or solely with recourse to an escrow established for the
benefit of the Proposed Purchaser and (z) that, with the consent of the Board
and Logan’s then current chief executive officer, the Kelso Stockholders or any
of their Affiliates may receive non-cash consideration in connection with the
Proposed Sale that is different from the consideration received by other
Stockholders so long as the per share value of the consideration to be received
by the Kelso Stockholders or any of their Affiliates is no greater than that to
be received by such other Stockholders (as reasonably determined by the Board in
good faith). No Stockholders shall exercise any dissenter’s rights with respect
to the consummation of any such Proposed Sale pursuant to this Section 6.2.


(c)Each Stockholder will, if requested by the Kelso Stockholders (or any of
their Affiliates), execute and deliver a Custody Agreement and Power of Attorney
in form and substance satisfactory to the Kelso Stockholders (or any such
Affiliate of the

9

--------------------------------------------------------------------------------



Kelso Stockholders) with respect to the shares of Common Stock which are to be
included in the Proposed Sale pursuant to this Section 6.2. The Custody
Agreement and Power of Attorney will provide, among other things, that each such
Stockholder will deliver to and deposit in custody with the Kelso Stockholders,
named as the custodian and attorney-in-fact therein, a certificate or
certificates representing such shares of Common Stock (duly endorsed in blank by
the registered owner or owners thereof or accompanied by duly endorsed stock
powers in blank) and irrevocably appoint the Kelso Stockholders as such
Stockholder’s agent and attorney-in-fact with full power and attorney to act
under a custody agreement and power of attorney on behalf of such Stockholder
with respect to the matters specified therein.


(d)Each Stockholder agrees that such Stockholder will execute such other
agreements as the Kelso Stockholders (or any Affiliate of the Kelso
Stockholders) may reasonably request in connection with the consummation of a
Proposed Sale and Drag-Along Notice and the transactions contemplated thereby,
including, without limitation, any purchase, merger or recapitalization
agreement, escrow agreement or other ancillary agreements, proxies, written
consents in lieu of meetings or waivers of appraisal rights.
6.3    Involuntary Transfers. Any transfer of title or beneficial ownership of
shares of Common Stock upon default, foreclosure, forfeit, divorce, court order
or otherwise than by a voluntary decision on the part of a Stockholder (each, an
“Involuntary Transfer”) shall be void unless the Stockholder complies with this
Section 6.3 and enables the Company to exercise in full its rights hereunder. At
least thirty days (or in any event as early as practicable) prior to any
expected Involuntary Transfer of Common Stock, the Stockholder holding such
Common Stock shall deliver to the Company a written notice of the expected
Involuntary Transfer, including the number of shares that would be subject to
such Involuntary Transfer (the “Subject Shares”) and the identity of the Person
that would acquire the Subject Shares if the Involuntary Transfer were
consummated. Such notice shall also state that such Stockholder is willing to
sell the Subject Shares to the Company at the Fair Market Value of such Subject
Shares. Such notice shall constitute an irrevocable offer by such Stockholder to
sell all of the Subject Shares to Company. Within the 30-day period following
the giving of such notice, Company shall be entitled to elect to purchase the
Subject Shares at the price set forth in such notice.


7.Preemptive Rights. In the event that the Company or any of its Subsidiaries
proposes to sell a New Issue to the Kelso Stockholders, one or more of their
Affiliates or any Third Party Investor, each of the other Stockholders
(provided, in the case of a Management Stockholder, that such Management
Stockholder is employed by the Company or a Subsidiary at such time) shall have
the right to purchase (the “Preemptive Right”), on the same terms and conditions
as those of the proposed sale of the New Issue (including, without limitation,
as to price), a portion of such shares of the

10

--------------------------------------------------------------------------------



New Issue to be sold equal to such Stockholder’s percentage ownership of the
Common Stock as of a record date to be set by the Board not more than thirty
(30) days prior to the date of such sale of the New Issue. The Preemptive Right
shall be exercisable for a 15-day period after the Company has given written
notice of the proposed sale to such Stockholders (which notice shall be given
on, prior to or as promptly as practicable after the date of the new issuance).
Such notice shall state (i) the number of shares of the New Issue to be offered
to each Stockholder, (ii) the aggregate consideration to be paid for such shares
by each Stockholder and (iii) the proposed date, time and location of the
closing of such purchase (which shall occur within 30 days after the New Issue).
At the closing of each such additional purchase, the Company shall issue and
deliver to each Stockholder stock certificates representing that number of fully
paid and nonassessable shares of the New Issue (or executed agreements
representing equity securities other than shares) that each such Stockholder has
purchased pursuant to this Section 7 and each such Stockholder shall pay to the
Company by wire transfer of immediately available funds the aggregate
consideration for such equity securities. Notwithstanding the foregoing or
anything in this Section 7 to the contrary, the Company shall not be required to
sell any shares of the New Issue to a Stockholder that is not an “accredited
investor,” as such term is defined in Rule 501 of Regulation D, promulgated
under the Securities Act.


8.Election of Directors.


(a)Each Stockholder (excluding the Kelso Stockholders) shall vote all of its
shares of Common Stock and any other voting securities of the Company over which
such Stockholder has voting control and shall take all other necessary or
desirable actions within such Stockholder’s control (whether in such
Stockholder’s capacity as a stockholder, director, member of a board committee
or officer of the Company or otherwise, and including, without limitation,
attendance at meetings in person or by proxy for purposes of obtaining a quorum,
execution of written consents in lieu of meetings and approval of amendments
and/or restatements of the Company’s certificate of incorporation or bylaws),
and the Company shall take all necessary and desirable actions within its
control (including, without limitation, calling special board, stockholder
meetings and approval of amendments and/or restatements of the Company’s
certificate of incorporation or by-laws), so that:


(i)the authorized number of directors on the Board shall be established by the
Kelso Stockholders;


(ii)G. Thomas Vogel shall be elected to the Board for so long as he remains the
chief executive officer of Logan’s and, following such time as G. Thomas Vogel
ceases to be the chief executive officer of Logan’s, the then current chief
executive officer of Logan’s shall be elected to the Board;



11

--------------------------------------------------------------------------------



(iii)the remainder of the directors, which will be designated by KIA VIII, shall
be elected to the Board;


(iv)the composition of the board of directors of each of the Company’s
subsidiaries (a “Subsidiary Board”) shall be determined only upon the approval
of the Board;


(v)any committees of the Board or a Subsidiary Board shall be created only upon
the approval of the Board;


(vi)the removal from the Board or a Subsidiary Board (with or without cause) of
any representative designated pursuant hereto by the Kelso Stockholders shall be
at the Kelso Stockholders’ written request, but only upon such written request
and under no other circumstances; and


(vii)in the event that any representative designated pursuant hereto by KIA VIII
for any reason ceases to serve as a member of the Board or a Subsidiary Board
during his or her term of office, the resulting vacancy on the Board or the
Subsidiary Board shall be filled by a representative designated by KIA VIII.


(b)If KIA VIII fails to designate a representative to fill a directorship
pursuant to the terms of this Section 8, the election of a person to such
directorship shall be accomplished in accordance with the Company’s by-laws and
applicable law.


(c)In order to secure each Management Stockholder’s obligation to vote its
shares of Common Stock and other voting securities of the Company in accordance
with the provisions of Section 8 hereof, each Management Stockholder hereby
appoints KIA VIII as its true and lawful proxy and attorney-in-fact, with full
power of substitution, to vote all of such Person’s shares of Common Stock and
other voting securities of the Company for the election and removal of directors
and all such other matters as expressly provided for in this Section 8. KIA VIII
may exercise the irrevocable proxy granted to it hereunder at any time any
Management Stockholder fails to comply with the provisions of this Section 8.
The proxies and powers granted by each Management Stockholder pursuant to this
paragraph (c) are coupled with an interest and are given to secure the
performance of the obligations under this Agreement. Such proxies and powers
will be irrevocable until the termination of this Agreement and will survive the
death, incompetency and disability of each Management Stockholder and the
holders of each of his or her respective shares of Common Stock.


9.Stock Certificate Legend. A copy of this Agreement shall be filed with the
Secretary of the Company and kept with the records of the Company. Each

12

--------------------------------------------------------------------------------



certificate representing shares of Common Stock owned by the Stockholders shall
bear upon its face the following legends, as appropriate:
(a)
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS AND UNTIL REGISTERED UNDER THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL TO
THE STOCKHOLDER, WHICH COUNSEL MUST BE, AND THE FORM AND SUBSTANCE OF WHICH
OPINION ARE, SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION, TRANSFER OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR IS
OTHERWISE IN COMPLIANCE WITH THE ACT, SUCH LAWS AND THE STOCKHOLDERS AGREEMENT
OF THE ISSUER, DATED AS OF NOVEMBER 19, 2010, AS AMENDED AND SUPPLEMENTED FROM
TIME TO TIME IN ACCORDANCE WITH THE TERMS THEREOF (THE “STOCKHOLDERS
AGREEMENT”).”



(b)
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER AND OTHER CONDITIONS, AS SPECIFIED IN THE STOCKHOLDERS AGREEMENT,
COPIES OF WHICH ARE ON FILE AT THE OFFICE OF THE ISSUER AND WILL BE FURNISHED
WITHOUT CHARGE TO THE HOLDER OF SUCH SHARES UPON WRITTEN REQUEST.”



In addition, certificates representing shares of Common Stock owned by residents
of certain states shall bear any legends required by the laws of such states.
All Stockholders shall be bound by the requirements of such legends. Upon a
Registration of any shares of Common Stock, the certificate representing the
registered shares shall be replaced, at the expense of the Company, with
certificates not bearing the legends required by clauses (a) and (b) of this
Section 9.
10.Covenants; Representations and Warranties.


10.1    New Management Stockholders. Each of the Stockholders hereby agrees that
any employee of the Company or any of its subsidiaries who after the

13

--------------------------------------------------------------------------------



date of this Agreement is offered shares of any class of Common Stock or holds
stock options exercisable into shares of Common Stock shall, as a condition
precedent to the acquisition of such shares of Common Stock or the exercise of
such stock options, as the case may be, (a) become a party to this Agreement by
executing a joinder agreement in the form of Exhibit A attached hereto and (b)
if such employee is a resident of a state with a community or marital property
system, cause his or her spouse to execute a Spousal Waiver in the form of
Exhibit B attached hereto, and deliver such executed joinder agreement and
Spousal Waiver, if applicable, to the Company at its address specified in
Section 19 hereof. Upon such execution and delivery, such employee shall be a
Management Stockholder for all purposes of this Agreement. Subject to Section
12.4, with the consent of the Kelso Stockholders (and only the consent of the
Kelso Stockholders), any Person who is not an employee of the Company or any of
its subsidiaries may become a Stockholder under this Agreement by executing a
joinder agreement in the form prescribed by the Company and such other
agreements or documents as may reasonably be requested by the Company and
delivering such executed joinder and other agreements and documents to the
Company at its address specified in Section 19 hereof.


10.2    No Other Arrangements or Agreements. Each Stockholder hereby represents
and warrants to the Company and to each other Stockholder that, except for this
Agreement, the Registration Rights Agreement, the applicable stock subscription
agreements, if any, with the Company (collectively, the “Stock Subscription
Agreements”) and, in the case of any affected Management Stockholder, any
employment agreement with the Company and any stock option agreement of the
Company applicable to such Management Stockholder, he or she has not entered
into or agreed to be bound by any other arrangements or agreements of any kind
with any other party with respect to the shares of Common Stock, including, but
not limited to, arrangements or agreements with respect to the acquisition or
disposition of Common Stock or any interest therein or the voting of shares of
Common Stock (whether or not such agreements and arrangements are with the
Company or any of its subsidiaries, or other Stockholders) and each Non-Kelso
Stockholder agrees that, except as expressly permitted under this Agreement, he
or she will not enter into any such other arrangements or agreements.


10.3    Additional Representations and Warranties. Each Stockholder represents
and warrants to the Company and each other Stockholder, as of the date such
Stockholder becomes party to this Agreement, that:


(a)such Stockholder has the power, authority and capacity (or, in the case of
any Stockholder that is a corporation, limited liability company or limited
partnership, all corporate limited liability company or limited partnership
power and authority, as the case may be) to execute, deliver and perform this
Agreement;

14

--------------------------------------------------------------------------------





(b)in the case of a Stockholder that is a corporation, limited liability company
or limited partnership, the execution, delivery and performance of this
Agreement by such Stockholder has been duly and validly authorized and approved
by all necessary corporate, limited liability company or limited partnership
action, as the case may be;


(c)in the case of a Stockholder that is a trust, other vehicle for the benefit
of a Person or other entity or account, no consent of any beneficiary is
required for the execution, delivery and performance of this Agreement;


(d)in the case of a Stockholder who is married and the Shares of such
Stockholder constitute community property or otherwise requires spousal or other
approval for this Agreement to be legal, valid and binding with respect to the
Shares, this Agreement has been validly authorized and approved by, and
constitutes a valid and binding agreement of, such Stockholder’s spouse,
enforceable against such spouse in accordance with its terms;


(e)this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity;


(f)the execution, delivery and performance of this Agreement by such Stockholder
does not and will not violate the terms of or result in the acceleration of any
obligation under (i) any material contract, commitment or other material
instrument to which such Stockholder is a party or by which such Stockholder is
bound or (ii) in the case of a Stockholder that is a corporation, limited
liability company or limited partnership, the certificate of incorporation and
the by-laws, the certificate of formation and the limited liability company
agreement, or the certificate of limited partnership and the limited partnership
agreement, as the case may be; and


(g)if such employee is a resident of a state with a community or marital
property system, such employee’s spouse has executed a Spousal Waiver in the
form of Exhibit B attached hereto, and such employee has delivered such executed
Spousal Waiver to the Company at its address specified in Section 19 hereof.


11.Amendment and Modification. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by the Company and the Kelso
Stockholders. Notwithstanding the foregoing, this Agreement may not be amended,
modified or supplemented without the prior written consent of a

15

--------------------------------------------------------------------------------



majority in interest of the Stockholders, excluding the Kelso Stockholders,
(based on the aggregate number of shares of Common Stock owned by the
Stockholders, excluding the Kelso Stockholders, at the time of such amendment,
modification or supplement) if such amendment, modification or supplement could
reasonably be expected to materially and adversely affect the Stockholders,
excluding the Kelso Stockholders, it being understood that amendments to the
provisions relating to the Board would not materially and adversely affect any
Stockholders. The Company shall notify all Stockholders promptly after any such
amendment, modification or supplement shall have taken effect.


12.Parties.


12.1    Assignment by the Company. The Company shall have the right to assign to
the Kelso Stockholders all or any portion of its rights and obligations under
Sections 2, 3, 5 and 6.3, provided that any such assignment or assumption is
accepted by the Kelso Stockholders. If the Company has not exercised its right
to purchase shares of Common Stock pursuant to any such section within 15 days
of receipt by the Company of the letter, notice or other occurrence giving rise
to such right, then the Kelso Stockholders shall have the right to require the
Company to assign such right. The Kelso Stockholder shall have the right to
assign to one or more of their Affiliates all or any of its rights to purchase
shares of Common Stock pursuant to this Section 12.1.


12.2    Assignment Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns, provided that neither the Company
nor any Non-Kelso Stockholder may assign any of its rights or obligations
hereunder without the consent of the Kelso Stockholders unless, in the case of a
Non-Kelso Stockholder, such assignment is in connection with a Transfer
explicitly permitted by this Agreement and, prior to such assignment, such
assignee complies with the requirements of Section 12.4.


12.3    Termination. Any Stockholder who ceases to own shares of Common Stock or
any interest therein, shall cease to be a party to, or Person who is subject to,
this Agreement and thereafter shall have no rights or obligations hereunder,
provided, however, that a Transfer of shares of Common Stock not explicitly
permitted under this Agreement shall not relieve a Non-Kelso Stockholder of any
of his or her obligations hereunder. All rights and obligations pursuant to
Sections 1, 2, 3, 4, 6, 7 and 8 of this Agreement shall terminate upon the
occurrence of an IPO. This entire Agreement shall terminate on a sale of Common
Stock by the Kelso Stockholders to a Third Party Investor, whether in a stock
sale transaction, merger or otherwise, (i) following which sale a majority of
the issued and outstanding shares of Common Stock are owned by Third Party
Investors.
12.4    Agreements to Be Bound. Notwithstanding anything to the contrary
contained in this Agreement, any Transfer of shares by a Non-Kelso Stockholder

16

--------------------------------------------------------------------------------



(the “Transferor”) (other than pursuant to a Registration or to Section 2) shall
be permitted under the terms of this Agreement only if the transferee of such
Transferor (the “Transferee”) shall agree in writing to be bound by the terms
and conditions of this Agreement pursuant to an instrument of assumption
reasonably satisfactory in substance and form to the Company, and in the case of
a Transferee of a Management Stockholder who resides in a state with a community
property system, such Transferee causes his or her spouse, if any, to execute a
Spousal Waiver in the form of Exhibit A attached hereto. Upon the execution of
the instrument of assumption by such Transferee and, if applicable, the Spousal
Waiver by the spouse of such Transferee, such Transferee shall enjoy all of the
rights and shall be subject to all of the restrictions and obligations of the
Transferor of such Transferee, including, without limitation, if such Transferor
was a Management Stockholder, the provisions of Section 2 and 3 (which shall
continue to apply as though such Transferor were still the holder of such
shares).


13.Recapitalizations, Exchanges, etc. Except as otherwise provided herein, the
provisions of this Agreement shall apply to the full extent set forth herein
with respect to (a) the shares of Common Stock and (b) any and all shares of
capital stock of the Company or any successor or assign of the Company (whether
by merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in exchange for, or in substitution for the shares of Common Stock,
by reason of any stock dividend, split, reverse split, combination,
recapitalization, reclassification, merger, consolidation or otherwise. All
share numbers and percentages shall be proportionately adjusted to reflect any
stock split, stock dividend or other subdivision or combination effected after
the date hereof.
  
14.No Third Party Beneficiaries. Except as otherwise provided herein, this
Agreement is not intended to confer upon any Person, except for the parties
hereto, any rights or remedies hereunder.


15.Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto or Person subject hereto may reasonably request in order
to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.


16.Governing Law. This Agreement and the rights and obligations of the parties
hereunder and the Persons subject hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Delaware, without
giving effect to the choice of law principles thereof. Each Stockholder
irrevocably submits to the nonexclusive jurisdiction of the state and federal
courts in New York for the purposes of any suit, action or other proceeding
arising out of or based upon this Agreement or the

17

--------------------------------------------------------------------------------



subject matter hereof. Each Stockholder hereby consents to service of process
made in accordance with Section 19.


17.Invalidity of Provision. The invalidity or unenforceability of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.


18.Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party to assert its or his or her rights hereunder on any occasion or
series of occasions.


19.Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by next-day or
overnight mail or delivery, (d) sent by fax or (e) sent by email with a response
confirming receipt, as follows (or to such other address as the party entitled
to notice shall hereafter designate in accordance with the terms hereof):


(i)If to the Company:
Roadhouse Holding Inc.
3011 Armory Drive, Suite 300
Nashville, TN 37204
Attention: Amy Bertauski
Facsimile No.: 615-885-9057
Email: amyb@logansroadhouse.com


with a copy to the Kelso Stockholders at their address set forth below.


(ii)If to a Non-Kelso Stockholder, to his or her attention at such Non-Kelso
Stockholder’s address set forth on the signature pages hereto or joinder to this
Agreement.


(iii)If to the Kelso Stockholders, to them at:
Kelso & Company
320 Park Avenue, 24th Floor

18

--------------------------------------------------------------------------------



New York, New York 10022
Attention: James J. Connors II, Esq.
Facsimile No.: 212-223-2379
Email: jconnors@kelso.com


All such notices, requests, demands, waivers and other communications shall be
deemed to have been received by (w) if by personal delivery, on the day
delivered, (x) if by certified or registered mail, on the fifth business day
after the mailing thereof, (y) if by next-day or overnight mail or delivery, on
the day delivered, or (z) if by fax, on the day delivered, provided that such
delivery is confirmed.
20.Headings. The headings to sections in this Agreement are for the convenience
of the parties only and shall not control or affect the meaning or construction
of any provision hereof.


21.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


22.Entire Agreement. This Agreement, the Registration Rights Agreement, the
Stock Subscription Agreements and, in the case of any affected Management
Stockholder, any employment agreement with the Company and any stock option
agreement of the Company applicable to such Management Stockholder, constitute
the entire agreement and understanding of the parties hereto with respect to the
matters referred to herein. This Agreement and the agreements referred to in the
preceding sentence supersede all prior agreements and understandings among the
parties with respect to such matters. There are no representations, warranties,
promises, inducements, covenants or undertakings relating to the shares of
Common Stock, other than those expressly set forth or referred to herein, in the
Registration Rights Agreement, the Stock Subscription Agreements or, in the case
of any affected Management Stockholder, any employment agreement with the
Company and any stock option agreement of the Company applicable to such
Management Stockholder.


23.Injunctive Relief. The shares of Common Stock cannot readily be purchased or
sold in the open market, and for that reason, among others, the Company and the
Stockholders will be irreparably damaged in the event this Agreement is not
specifically enforced. Each of the parties therefore agrees that in the event of
a breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies shall, however, be cumulative and not exclusive, and
shall be in addition to any other remedy which the Company or any Stockholder
may have. Each Stockholder hereby irrevocably submits to

19

--------------------------------------------------------------------------------



the non-exclusive jurisdiction of the state and federal courts in New York for
the purposes of any suit, action or other proceeding arising out of or based
upon this Agreement or the subject matter hereof. Each Stockholder hereby
consents to service of process made in accordance with Section 19.


24.Defined Terms. As used in this Agreement, the following terms shall have the
meanings ascribed to them below:


Affiliate: Person that directly, or indirectly controls, or is controlled by, or
is under common control with, the Person specified.
Board: the board of directors of the Company.
Cause: (i) with respect to any Management Stockholder who has an employment
agreement with the Company or any of its Subsidiaries that defines “Cause” has
the meaning set forth in such employment agreement and (ii) with respect to any
other Management Stockholder means (a) such Management Stockholder’s substantial
and repeated failure to perform substantially his duties as an employee of the
Company or any of its Subsidiaries, (b) such Management Stockholder’s personal
dishonesty, fraud, or willful misconduct in the management of the Company’s
business, violation of the Company’s race or gender anti-harassment policies,
(c) any conviction of, or the entering of a plea of guilty or nolo contendere
to, a crime that constitutes a felony, or any willful or material violation by
such Management Stockholder of any federal, state or foreign securities laws,
(d) any conviction of any other criminal act or act of material dishonesty,
fraud or misconduct by such Management Stockholder, in each case, that is
materially injurious to the property, operations, business or reputation of the
Company or any of its Subsidiaries, or (e) the willful and material breach by
such Management Stockholder of any written covenant or agreement with the
Company or any of its Subsidiaries or Affiliates not to disclose any
confidential information or not to compete with the Company or any of its
Subsidiaries or Affiliates.
Closing: the closing of the acquisition of LRI pursuant to the Merger Agreement.
Common Stock: the common stock of the Company, par value $0.01 per share.
Disability: (i) with respect to any Management Stockholder who has an employment
agreement with the Company or any of its Subsidiaries that defines “Disability”
has the meaning set forth in such employment agreement and (ii) with respect to
any other Management Stockholder means such Management Stockholder’s incapacity
due to physical or mental illness that (a) as determined by the Board in its
reasonable discretion, shall have prevented such Management Stockholder from

20

--------------------------------------------------------------------------------



performing his or her duties for the Company or any of its Subsidiaries on a
full-time basis for a period of 90 consecutive days or a total of 180 days
during any 12-month period or (b)(i) the Board determines is likely to prevent
such Management Stockholder from so performing for such period and (ii) 30 days
has elapsed since delivery to such Management Stockholder of written notice of
the Board’s determination and such Management Stockholder has not resumed such
performance (in which case the date of termination in the case of a termination
for “Disability” shall be deemed to be the last day of such 30-day period).
Good Reason:  (i) with respect to any Management Stockholder who has an
employment agreement with the Company or any of its Subsidiaries that defines
“Good Reason”, Good Reason as defined in such employment agreement and (ii) with
respect to any other Management Stockholder, means the receipt of a directive or
notice (which is not rescinded within the ten (10) business day period
immediately following the Management Stockholder providing the company with a
written objection to such directive or notice, which objection shall be provided
within thirty (30) days following the date on which the Management Stockholder
receives such directive or notice or be deemed consented to) which (A) moves the
Management Stockholder’s primary work site outside a 25-mile radius from his or
her then primary work site, (B) materially diminishes the scope of the
Management Stockholder’s duties or responsibilities or (C) reduces the
Management Stockholder’s base salary or arbitrarily and without reasonable
business justification reduces the Management Stockholder’s bonus opportunities
or equity compensation opportunities (when compared with the levels of
opportunity then applicable to other similarly situated employees of the
Company).
IPO: an underwritten initial public offering of Common Stock having an aggregate
offering value (measured by the Company’s proceeds before underwriters’
discounts and selling commissions) of at least $50 million and after which an
established trading market exists for the Common Stock.
New Issue: (i) any shares of equity securities, whether authorized now or not;
(ii) any rights, options or warrants to purchase equity securities; and (iii)
any securities that are, or may become, convertible into or exchangeable for
Common Stock or other equity securities; provided that, the term “New Issue”
does not include: (A) any securities offered to the public pursuant to a
registration statement approved by the Board and filed pursuant to the
Securities Act (provided, that the Registration Rights Agreement shall not have
then been terminated); (B) any securities issued as acquisition consideration in
connection with the acquisition of another Person by the Company by merger,
stock purchase, purchase of substantially all the assets of such Person or
otherwise or other reorganization approved by the Board; (C) any securities
issued in connection with any borrowings by the Company or any of its
Subsidiaries from recognized financial institutions that are not affiliated with
any Stockholder, which are approved by the Board, whether or not presently
authorized, including any type of loan or

21

--------------------------------------------------------------------------------



payment evidenced by any type of debt instrument; (D) any securities issued in
connection with any equipment leases in the ordinary course of business that are
approved by the Board; (E) any shares of Common Stock or other securities issued
to employees, consultants, officers or directors of the Company pursuant to any
stock option plan, stock purchase plan, stock bonus arrangement or other similar
plan approved by the Board; (F) any securities issued in connection with any
stock split, reverse stock split, stock dividend, merger, recapitalization or
other similar event if an adjustment has been made to the shares held by all
Stockholders as a result of such event and (G) with the consent of Logan’s then
current chief executive officer, one or more sales of securities to any Third
Party Investor not exceeding $10 million in the aggregate.
Person: an individual, corporation, partnership, limited liability company,
joint venture, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
Registration: the closing of a public offering pursuant to an effective
registration statement under the Securities Act of 1933, as amended.
Registration Rights Agreement: the Registration Rights Agreement, dated as of
the date hereof, among the parties hereto.
Stock Subscription Agreements: each of (i) the Subscription Agreements by and
between the Company and each of the Management Stockholders party hereto and
(ii) the Subscription Agreements of even date herewith by and between the
Company and the Kelso Stockholders.
Subsidiary: any corporation a majority of whose outstanding voting securities is
owned, directly or indirectly, by the Company.
Third Party Investor: any Person other than an Affiliate of the Kelso
Stockholders.
Transfer: any direct or indirect sale, assignment, mortgage, transfer, pledge,
hypothecation or other disposal.



22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
ROADHOUSE HOLDING INC. 

 
By:     
   Name:  
   Title:
Kelso Stockholders:
KELSO INVESTMENT ASSOCIATES VIII, L.P. 
 
By: Kelso GP VIII, L.P., its general partner
By: Kelso GP VIII, LLC, its general partner 
 
By:                    
      Name: James J Connors II, Esq.
Title: Managing Member




KEP VI, LLC


By:                    
      Name: James J Connors II, Esq.
Title: Managing Member




[Signature Page to Roadhouse Holding Inc. Stockholders’ Agreement]



--------------------------------------------------------------------------------







Management Stockholder:
Address for notices:
       
Stephen R. Anderson
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 


       
Amy L. Bertauski
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 




       
David Cavallin
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 




[Signature Page to Roadhouse Holding Inc. Stockholders’ Agreement]



--------------------------------------------------------------------------------





Management Stockholder:
Address for notices:
       
Scott Dever
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 


       
Robert Effner
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 






       
James B. Kuehnhold
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 








[Signature Page to Roadhouse Holding Inc. Stockholders’ Agreement]



--------------------------------------------------------------------------------





Management Stockholder:
Address for notices:
       
Paul S. Pendleton
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 


       
Lynne D. Wildman
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 




       
George T. Vogel
                                                                               
                                                                             
                                                                                      


Email:                                  Fax: 












[Signature Page to Roadhouse Holding Inc. Stockholders’ Agreement]



--------------------------------------------------------------------------------

Exhibit A

MANAGEMENT STOCKHOLDER JOINDER AGREEMENT


Reference is hereby made to the Stockholders Agreement, dated as of November 19,
2010 (as the same has been and may be amended, supplemented or modified from
time to time, the “Stockholders Agreement”), among Roadhouse Holding Inc., a
Delaware corporation (the “Company”) and each of the stockholders of the Company
whose name appears on the signature pages thereto or who became a party thereto.
The undersigned signatory agrees, by execution hereof, to become a party to, to
adhere to and to be bound by the terms and provisions of the Stockholders
Agreement as a Management Stockholder (as defined in the Stockholders Agreement)
party thereto and to have the rights and be subject to the restrictions,
conditions and obligations of a Management Stockholder set forth in the
Stockholders Agreement. This joinder agreement shall take effect and shall
become a part of said Stockholders Agreement as of the date first written above
(or, if earlier, the effective date of the relevant issuance or transfer of the
shares of capital stock to the undersigned).


[NAME OF NEW STOCKHOLDER]


By:
    

Name:
    

Title:
    

Address:        
    
    
Email:                             




Acknowledged by:


ROADHOUSE HOLDING INC.


By:___________________________
Name:
Title:







--------------------------------------------------------------------------------

Exhibit B

SPOUSAL ACKNOWLEDGEMENT
The undersigned is fully aware of, understands and fully consents and agrees to
the provisions of the Stockholders Agreement of Roadhouse Holding Inc., dated as
of November __, 2010, as the same shall be amended from time to time (the
“Agreement”), and its binding effect upon any community property interests or
similar marital property interests in the shares of Common Stock the undersigned
may now or hereafter own, and agrees that the termination of the undersigned’s
marital relationship with any Stockholder for any reason shall not have the
effect of removing any shares of Common Stock otherwise subject to this
Agreement from the terms of this Agreement and that the undersigned’s awareness,
understanding, consent and agreement are evidenced by the execution hereof.

_________________________
Name:







--------------------------------------------------------------------------------



Exhibit B
Form of Joinder to Stockholders Agreement





--------------------------------------------------------------------------------







MANAGEMENT STOCKHOLDER JOINDER AGREEMENT


May ___, 2015


Reference is hereby made to the Stockholders Agreement, dated as of November 19,
2010 (as the same has been and may be amended, supplemented or modified from
time to time, the “Stockholders Agreement”), among Roadhouse Holding Inc., a
Delaware corporation (the “Company”) and each of the stockholders of the Company
whose name appears on the signature pages thereto or who became a party thereto.
The undersigned signatory agrees, by execution hereof, to become a party to, to
adhere to and to be bound by the terms and provisions of the Stockholders
Agreement as a Management Stockholder (as defined in the Stockholders Agreement)
party thereto and to have the rights and be subject to the restrictions,
conditions and obligations of a Management Stockholder set forth in the
Stockholders Agreement. This joinder agreement shall take effect and shall
become a part of said Stockholders Agreement as of the date first written above
(or, if earlier, the effective date of the relevant issuance or transfer of the
shares of capital stock to the undersigned).




By:
    

Name:
Samuel Nicholas Borgese

Title:
President and Chief Executive Officer

Address:        
    
    
Email:                             




Acknowledged by:


ROADHOUSE HOLDING INC.


By:___________________________
Name: Nicole A. Williams
Title:





--------------------------------------------------------------------------------



SPOUSAL ACKNOWLEDGEMENT
The undersigned is fully aware of, understands and fully consents and agrees to
the provisions of the Stockholders Agreement of Roadhouse Holding Inc., dated as
of November 19, 2010, as the same shall be amended from time to time (the
“Agreement”), and its binding effect upon any community property interests or
similar marital property interests in the shares of Common Stock the undersigned
may now or hereafter own, and agrees that the termination of the undersigned’s
marital relationship with any Stockholder for any reason shall not have the
effect of removing any shares of Common Stock otherwise subject to this
Agreement from the terms of this Agreement and that the undersigned’s awareness,
understanding, consent and agreement are evidenced by the execution hereof.


_________________________
Name:









--------------------------------------------------------------------------------



Exhibit C
Registration Rights Agreement





--------------------------------------------------------------------------------

























REGISTRATION RIGHTS AGREEMENT








ROADHOUSE HOLDING INC.








Dated as of November 19, 2010






















    







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
1. Registrations Upon Request.        1
1.1 Requests by the Kelso Stockholders        1
1.2 Registration Statement Form        3
1.3 Expenses        3
1.4 Priority in Demand Registrations        4
2. Piggyback Registrations        4
3. Registration Procedures        6
4. Underwritten Offerings.        10
4.1 Underwriting Agreement        10
4.2 Selection of Underwriters        11
5. Holdback Agreements.        11
6. Preparation; Reasonable Investigation        13
7. No Grant of Future Registration Rights        13
8. Indemnification        13
8.1 Indemnification by the Company        13
8.2 Indemnification by the Sellers        14
8.3 Notices of Claims, etc.        15
8.4 Other Indemnification        15
8.5 Indemnification Payments        16
8.6 Other Remedies        16
9. Representations and Warranties        17
10. Definitions        17
11. Miscellaneous.        19
11.1 Rule 144, etc        19
11.2 Successors, Assigns and Transferees        20
11.3 Stock Splits, etc.        20
11.4 Amendment and Modification        21
11.5 Additional Stockholders        21
11.6 Governing Law, etc.        21
11.7 Invalidity of Provision        21
11.8 Notices        21
11.9 Headings; Execution in Counterparts        23
11.10 Injunctive Relief        23
11.11 Term        23
11.12 Further Assurances        23
11.13 No Third Party Beneficiaries.        23
11.14 Entire Agreement        24

i

--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT, dated as of November 19, 2010 among Roadhouse
Holding Inc., a Delaware corporation (the “Company”), Kelso Investment
Associates VIII, L.P. (“KIA VIII”), a Delaware limited partnership, KEP VI, LLC,
a Delaware limited liability company (“KEP VI” and, together with KIA VIII, the
“Kelso Stockholders”), those employees of the Company or its subsidiaries named
on the signature pages hereto (collectively, the “Management Stockholders”) and
any other Person who may become a party to this Agreement pursuant to Section
11.5 (together with the Kelso Stockholders and the Management Stockholders, the
“Stockholders”). Capitalized terms used herein without definition are defined in
Section 10.
WHEREAS, the Kelso Stockholders and the Management Stockholders have purchased
or, simultaneously with the execution of this Agreement, are purchasing shares
of Common Stock;
WHEREAS, the parties hereto wish to set forth certain rights and obligations
with respect to the registration of the shares of Common Stock under the
Securities Act.
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, the parties hereto agree as follows:
1.Registrations Upon Request.
1.1    Requests by the Kelso Stockholders.
(a)Notice of Request. At any time, and from time to time, the Kelso Stockholders
shall have the right to request that the Company effect the registration under
the Securities Act of all or a portion of the Registrable Securities owned by
the Kelso Stockholders, each such request to specify the intended method or
methods of disposition thereof (it being understood that the right to request
registration on a Shelf Registration Statement shall be governed by
Section 1.1(b)). Upon any such request, the Company will promptly, but in any
event within 15 days, give written notice of such request to all holders of
Registrable Securities and thereupon the Company will, subject to Section 1.4,
use its best efforts to effect the prompt registration under the Securities Act
of:
(i) the Registrable Securities which the Company has been so requested to
register by the Kelso Stockholders, and



--------------------------------------------------------------------------------



(ii) all other Registrable Securities which the Company has been requested to
register by the holders thereof (provided that such request shall not be for a
greater portion of such holder’s Registrable Securities than the portion
requested by the Kelso Stockholders) by written request given to the Company by
such holders within 15 days after the giving of such written notice by the
Company to such holders,
all to the extent required to permit the disposition of the Registrable
Securities so to be registered in accordance with the intended method or methods
of disposition of the Kelso Stockholders.
(b)    Shelf Registration. The right of the Kelso Stockholders to request a
registration of Registrable Securities pursuant to Section 1.1(a) shall include
the right to request that the Company file a registration statement to permit
the requesting holder to sell Registrable Securities on a delayed or continuous
basis pursuant to Rule 415 under the Securities Act (or any similar rule that
may be adopted by the Commission) in accordance with the intended method or
methods of disposition by such requesting holder (a “Shelf Registration
Statement”). Notwithstanding anything to the contrary herein,
(i) upon any Shelf Registration Statement having been declared effective, the
Company shall use reasonable best efforts to keep such Shelf Registration
Statement continuously effective until the earlier of (x) such time as all
Registrable Securities that could be sold under such Shelf Registration
Statement have been sold or are no longer outstanding and (y) two years from the
date of effectiveness;
(ii) if at any time following the effectiveness of any Shelf Registration
Statement, the Kelso Stockholders desire to sell Registrable Securities pursuant
thereto, the Kelso Stockholders shall notify the Company of such intent at least
ten Business Days prior to any such sale (any such proposed transaction, a
“Take-down Transaction”), and the Company thereupon shall, subject to
Section 1.1(c), prepare and file within ten Business Days a prospectus
supplement or post-effective amendment to the Shelf Registration Statement, as
necessary, to permit the consummation of such Take-down Transaction;
(iii) upon receipt of notice from the Kelso Stockholders regarding a Take-down
Transaction as provided in clause (ii) of this Section 1.1(b), the Company shall
immediately deliver notice to any other holders of Registrable Securities whose
Registrable Securities have been included in such Shelf Registration Statement
and shall permit such holders to participate in such Take-down Transaction
(subject to Section 1.4), it being understood, for the avoidance of

2

--------------------------------------------------------------------------------



doubt, that no holder other than the Kelso Stockholders shall have the right to
initiate a Take-Down Transaction; and
(iv) each holder who participates in a Take-Down Transaction shall be deemed
through such participation to have represented to the Company that any
information previously supplied by such holder, unless modified by such holder
by written notice to the Company, remains accurate as of the date of the
prospectus supplement or amendment to the Shelf Registration Statement, as
applicable.
(c)Blackout. Notwithstanding the foregoing, but subject to the rights of holders
of Registrable Securities under Section 2, (a) if the Board determines in its
good faith judgment, after consultation with a firm of nationally recognized
underwriters, that a requested registration under this Section 1.1 will have a
material and adverse effect on the offering price of a then contemplated IPO,
the Company may defer the filing (but not the preparation) of the registration
statement which is required to effect such registration during the period
starting with the 30th day immediately preceding the date of anticipated filing
by the Company of the registration statement and ending on the later of (i) a
date 60 days following the effective date of the registration statement relating
to such IPO or (ii) such later date (not to exceed 180 days) as may be required
by the managing underwriter of the IPO; provided that at all times the Company
is in good faith using all reasonable efforts to cause such registration
statement to be filed as soon as possible; and provided, further, that such
period shall end on such earlier date as may be permitted by the underwriters of
such underwritten public offering, and (b) if the Company shall at any time
(including upon receipt of notice regarding a Take-down Transaction) furnish to
the Kelso Stockholders a Material Event Notice, the Company may defer the filing
(but not the preparation) of a registration statement (or prospectus supplement
or post-effective amendment, as applicable) to be filed pursuant to this
Section 1.1 for up to 60 days (but the Company shall use its best efforts to
complete the transaction and file the registration statement as soon as
possible).


1.2    Registration Statement Form. A registration requested pursuant to
Section 1.1 shall be effected by the filing of a registration statement on a
form agreed to by the Kelso Stockholders.


1.3    Expenses. The Company shall pay all Registration Expenses in connection
with any registration requested under Section 1.1; provided that each seller of
Registrable Securities shall pay (a) all Registration Expenses to the extent
required to be paid by such seller under applicable law and (b) its pro rata
share

3

--------------------------------------------------------------------------------



(based on the number of Registrable Securities included in such offering) of all
underwriting discounts and commissions and transfer taxes, if any.


1.4    Priority in Demand Registrations. If a registration pursuant to
Section 1.1 (including any Take-down Transaction) involves an underwritten
offering, and the managing underwriter (or, in the case of an offering which is
not underwritten, a nationally recognized investment banking firm) shall advise
the Company in writing (with a copy to each Person requesting registration of
Registrable Securities) that, in its view, the number of securities requested,
and otherwise proposed to be included in such registration, exceeds the number
which can be sold in such offering without materially and adversely affecting
the offering price, the Company shall include in such registration, first, the
Registrable Securities of the Stockholders on a pro rata basis (based on the
number of shares of Registrable Securities owned by each such Stockholder), and
second, the securities, if any, being sold by the Company up to the amount which
the Company is so advised can be sold in such offering without such material
adverse effect. Notwithstanding the foregoing, the Management Stockholders shall
not be entitled to participate in any such registration requested by the Kelso
Stockholders (including any Take-down Transaction) to the extent that the Board,
in consultation with the managing underwriter (or, in the case of an offering
that is not underwritten, a nationally recognized investment banking firm) shall
determine in good faith, that the participation of such Management Stockholders
would materially and adversely affect the marketability or offering price of the
securities being sold in such registration, it being understood that the Company
shall include in such registration that number of shares of the Management
Stockholders which can be sold in such offering without materially and adversely
affecting the marketability or offering price of the other securities to be sold
in such registration. In the event of any such determination under this
Section 1.4, the Company shall give the affected holders of Registrable
Securities notice of such determination and in lieu of the notice otherwise
required under Section 1.1.


2.    Piggyback Registrations. If the Company at any time proposes to register
any of its equity securities under the Securities Act for its own account
(including, but not limited to, a Shelf Registration Statement, but other than
pursuant to (i) a registration on Form S-4 or S-8 or any successor form or (ii)
a registration of securities which are a combination of debt and equity), then
the Company shall give prompt written notice to all holders of Registrable
Securities regarding such proposed registration. Upon the written request of any
such holder made within 15 days after the receipt of any such notice (which
request shall specify the number of Registrable Securities intended to be
disposed of by such holder and the intended method or methods of disposition
thereof), the Company shall use its best efforts to effect the registration
under the Securities Act of such Registrable Securities on a pro rata basis

4

--------------------------------------------------------------------------------



(based on the number of shares of Registrable Securities owned by each such
Stockholder) in accordance with such intended method or methods of disposition;
provided that:
(a)(i) the Company shall not include Registrable Securities in such proposed
registration to the extent that the Board shall have determined, after
consultation with the managing underwriter for such offering, that their
inclusion would materially and adversely affect the offering price and (ii) the
Company shall not include Registrable Securities of any Management Stockholder
in any proposed registration pursuant to this Section 2 to the extent that the
Board, in consultation with the managing underwriter (or, in the case of an
offering that is not underwritten, a nationally recognized investment banker)
shall determine in good faith that the participation of such Management
Stockholder would materially and adversely affect the marketability or the
offering price of the securities being sold in such registration; provided, that
in the event of any such determination under clause (i) or (ii), the Company
shall give the affected holders of Registrable Securities notice of such
determination in lieu of the notice otherwise required by the first sentence of
this Section 2;
(b)if, at any time after giving written notice (pursuant to this Section 2) of
its intention to register equity securities and prior to the effective date of
the registration statement filed in connection with such registration, the
Company shall determine for any reason not to register such equity securities,
the Company may, at its election, give written notice of such determination to
each holder of Registrable Securities and, thereupon, shall not be obligated to
register any Registrable Securities in connection with such registration (but
shall nevertheless pay the Registration Expenses in connection therewith),
without prejudice, however, to the rights of the Kelso Stockholders that a
registration be effected under Section 1.1; and
(c)if in connection with a registration pursuant to this Section 2, the managing
underwriter of such registration (or, in the case of an offering that is not
underwritten, a nationally recognized investment banking firm) shall advise the
Company in writing (with a copy to each holder of Registrable Securities
requesting registration thereof) that the number of securities requested and
otherwise proposed to be included in such registration exceeds the number which
can be sold in such offering without materially and adversely affecting the
offering price of the securities being sold in such registration, then in the
case of any registration pursuant to this Section 2, the Company shall include
in such registration to the extent of the number which the Company is so advised
can be sold in such offering without such material adverse effect, first, the
securities, if any, being sold by the Company, and second, the Registrable
Securities of the Stockholders, on a pro rata basis

5

--------------------------------------------------------------------------------



(based on the number of shares of Registrable Securities owned by each such
Stockholder).


The Company shall pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Section 2;
provided that each seller of Registrable Securities shall pay (a) all
Registration Expenses to the extent required to be paid by such seller under
applicable law and (b) its pro rata share (based on the number of Registrable
Securities included in such offering) of all underwriting discounts and
commissions and transfer taxes, if any. No registration effected under this
Section 2 shall relieve the Company from its obligation to effect registrations
under Section 1.1.
3.    Registration Procedures. Subject to Section 1.1(b), if and whenever the
Company is required to use its best efforts to effect the registration of any
Registrable Securities under the Securities Act pursuant to Sections 1.1 or 2,
the Company shall promptly:
(a)prepare, and as soon as practicable, but in any event within 60 days
thereafter, file with the Commission, a registration statement with respect to
such Registrable Securities, make all required filings with FINRA and use its
best efforts to cause such registration statement to become effective as soon as
practicable;
(b)prepare and promptly file with the Commission such amendments and
post-effective amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for so long as is required to comply with the
provisions of the Securities Act and to complete the disposition of all
securities covered by such registration statement in accordance with the
intended method or methods of disposition thereof, but (other than in the case
of a Shelf Registration Statement) in no event for a period of more than six
months after such registration statement becomes effective;
(c)furnish copies of all documents proposed to be filed with the Commission in
connection with such registration to (i) counsel selected by the Kelso
Stockholders, which counsel may also be counsel to the Company, and (ii) each
seller of Registrable Securities (provided, that in the case of the initial
filing of a registration statement, such furnishing of copies may occur within
five business days of such initial filing) and such documents shall be subject
to the review of such counsel (which review shall be reasonably prompt);
provided that the Company shall not file any registration statement or any
amendment or post-effective amendment or supplement to such registration
statement or the prospectus used in connection therewith to which such counsel
shall have reasonably objected on the grounds that such

6

--------------------------------------------------------------------------------



registration statement amendment, supplement or prospectus does not comply
(explaining why) in all material respects with the requirements of the
Securities Act or of the rules or regulations thereunder;
(d)furnish to each seller of Registrable Securities, without charge, such number
of conformed copies of such registration statement and of each such amendment
and supplement thereto (in each case including all exhibits and documents filed
therewith) and such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller in accordance
with the intended method or methods of disposition thereof;
(e)use its best efforts to register or qualify such Registrable Securities
covered by such registration statement under the securities or blue sky laws of
such jurisdictions as each seller shall reasonably request, and do any and all
other acts and things which may be necessary or advisable to enable such seller
to consummate the disposition of such Registrable Securities in such
jurisdictions in accordance with the intended method or methods of disposition
thereof; provided that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it is not so qualified, subject itself to taxation in any jurisdiction
wherein it is not so subject, or take any action which would subject it to
general service of process in any jurisdiction wherein it is not so subject;
(f)use its best efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;
(g)in any underwritten offering, furnish to the Kelso Stockholders:
i.an opinion of counsel for the Company experienced in securities law matters,
dated the effective date of the registration statement (and, if such
registration includes an underwritten public offering, the date of the closing
under the underwriting agreement), and
ii.a “comfort” letter, dated the effective date of such registration statement
(and if such registration includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), signed by the independent
public

7

--------------------------------------------------------------------------------



accountants who have issued an audit report on the Company’s financial
statements included in the registration statement,
covering such matters as are customarily covered in opinions of counsel and in
accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and such other matters as the Kelso Stockholders may
reasonably request;
(h)notify each seller of any Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event or existence of
any fact as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, (i) in the case of a Shelf Registration Statement, if a Stockholder
has provided notice of an intent to sell, within five Business Days of such
notice and (ii) in the case of any other registration statement hereunder, as
promptly as is practicable but in any event, no later than 30 days after the
Company receives notice of such event(s) or fact(s) (except in the case of
clause (i) or (ii) to the extent the Company delivers a Material Event Notice,
in which case such period may be up to 60 days but shall end upon public
disclosure of the material transaction which necessitated such Material Event
Notice), prepare and furnish to such seller a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;
(i)otherwise comply with all applicable rules and regulations of the Commission,
and make available to its security holders, as soon as reasonably practicable,
an earnings statement of the Company (in form complying with the provisions of
Rule 158 under the Securities Act) covering the period of at least 12 months,
but not more than 18 months, beginning with the first month after the effective
date of such registration statement;
(j)notify each seller of any Registrable Securities covered by such registration
statement (i) when the prospectus or any prospectus supplement or post‑effective
amendment has been filed, and, with respect to such registration statement or
any post‑effective amendment, when the same has become effective, (ii) of any
request by the Commission for amendments or supplements to such registration
statement or to amend or to supplement such prospectus or for additional
information, (iii) of the issuance by the

8

--------------------------------------------------------------------------------



Commission of any stop order suspending the effectiveness of such registration
statement or the initiation of any proceedings for that purpose and (iv) of the
suspension of the qualification of such securities for offering or sale in any
jurisdiction, or of the institution of any proceedings for any of such purposes;
(k)use every reasonable effort to obtain the lifting of any stop order that
might be issued suspending the effectiveness of such registration statement at
the earliest possible moment;
(l)use its best efforts (i) (A) to list such Registrable Securities on any
securities exchange on which the equity securities of the Company are then
listed or, if no such equity securities are then listed, on an exchange selected
by the Company, if such listing is then permitted under the rules of such
exchange, or (B) if such listing is not practicable, to secure designation of
such securities as a NASDAQ “national market system security” within the meaning
of Rule 11Aa2-1 under the Exchange Act or, failing that, to secure NASDAQ
authorization for such Registrable Securities, and, without limiting the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with FINRA, and (ii) to provide an
independent transfer agent and registrar for such Registrable Securities not
later than the effective date of such registration statement and to instruct
such transfer agent (A) to release any stop transfer order with respect to the
certificates with respect to the Registrable Securities being sold and (B) to
furnish certificates without restrictive legends representing ownership of the
shares being sold, in such denominations requested by the sellers of the
Registrable Securities or the lead underwriter;
(m)enter into such agreements and take such other actions as the sellers of
Registrable Securities or the underwriters reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities,
including, without limitation, preparing for, and participating in, such number
of “road shows” and all such other customary selling efforts as the underwriters
reasonably request in order to expedite or facilitate such disposition;
(n)furnish to any holder of such Registrable Securities, and to any underwriter,
counsel, accountant or other agent retained by such holder or underwriter on a
confidential basis such information and assistance as such holder or underwriter
may reasonably request in connection with any “due diligence” effort which such
seller deems appropriate; and
(o)use its best efforts to take all other steps necessary to effect the
registration of such Registrable Securities contemplated hereby.
As a condition to its registration of Registrable Securities of any prospective
seller, the Company may require such seller of any Registrable Securities as to
which any registration is being effected to execute powers-of-attorney, custody

9

--------------------------------------------------------------------------------



arrangements and other customary agreements appropriate to facilitate the
offering and to furnish to the Company such information regarding such seller,
its ownership of Registrable Securities and the disposition of such Registrable
Securities as the Company may from time to time reasonably request in writing
and as shall be required by law in connection therewith. Each such holder agrees
to furnish promptly to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by such holder
not materially misleading.
The Company agrees not to file or make any amendment to any registration
statement with respect to any Registrable Securities, or any amendment of or
supplement to the prospectus used in connection therewith, which refers to any
holder of Registrable Securities, or otherwise identifies any holder of
Registrable Securities as the holder of any Registrable Securities, without the
consent of such holder, such consent not to be unreasonably withheld or delayed,
unless such disclosure is required by law, in which case the Company will
provide written notice to such holder no less than five days prior to such
amendment of or supplement to the prospectus.
By acquisition of Registrable Securities, each holder of such Registrable
Securities shall be deemed to have agreed that upon receipt of any notice from
the Company of the happening of any event of the kind described in Section 3(h),
such holder will promptly discontinue such holder’s disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such holder’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(h). If so directed by the Company,
each holder of Registrable Securities will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies, in such
holder’s possession of the prospectus covering such Registrable Securities at
the time of receipt of such notice. In the event that the Company shall give any
such notice, the period mentioned in Section 3(a) shall be extended by the
number of days during the period from and including the date of the giving of
such notice to and including the date when each seller of any Registrable
Securities covered by such registration statement shall have received the copies
of the supplemented or amended prospectus contemplated by Section 3(h).
4.    Underwritten Offerings.
4.1    Underwriting Agreement. If requested by the underwriters for any
underwritten offering pursuant to a registration requested under Section 1.1 or
2 (including any Take-down Transaction), the Company shall enter into an
underwriting agreement with the underwriters for such offering, such agreement
to be reasonably satisfactory in substance and form to the underwriters and to
the Kelso Stockholders. Any such underwriting agreement shall contain such
representations and warranties by the Company and such other terms and
provisions as are customarily contained in

10

--------------------------------------------------------------------------------



agreements of this type, including, without limitation, indemnities to the
effect and to the extent provided in Section 8. Each holder of Registrable
Securities to be distributed by such underwriter who owns 10% or more of the
Common Stock (computed on a fully diluted basis) at the time of such offering
and any other holder of Registrable Securities selling shares of Common Stock in
such underwritten offering requested by such underwriter shall be a party to
such underwriting agreement and may, at such holder’s option, require that any
or all of the representations and warranties by, and the agreements on the part
of, the Company to and for the benefit of such underwriters be made to and for
the benefit of such holder of Registrable Securities and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement shall also be conditions precedent to the obligations of
such holder of Registrable Securities. No Stockholder in its capacity as
stockholder and/or controlling person (but not in its capacity as a director or
officer of the Company) shall be required by any underwriting agreement to make
any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
holder, the ownership of such holder’s Registrable Securities and such holder’s
intended method or methods of disposition and any other representation required
by law or to furnish any indemnity to any Person which is broader than the
indemnity furnished by such holder pursuant to Section 8.2.


4.2    Selection of Underwriters. If the Company at any time proposes to
register any of its securities under the Securities Act for sale for its own
account pursuant to an underwritten offering, the Company will have the right to
select the managing underwriter (which shall be of nationally recognized
standing) to administer the offering, with consent of the Kelso Stockholders,
such consent not to be unreasonably withheld. Notwithstanding the foregoing
sentence, whenever a registration requested pursuant to Section 1.1 is for an
underwritten offering, the Kelso Stockholders will have the right to select the
managing underwriter (which shall be of nationally recognized standing) to
administer the offering, but only with the approval of the Company, such
approval not to be unreasonably withheld.


5.    Holdback Agreements.
(a)If and whenever the Company proposes to register any of its equity securities
under the Securities Act for its own account (other than pursuant to (i) a
registration on Form S-4 or S-8 or any successor form or (ii) a registration of
securities which are a combination of debt and equity) or is required to use its
best efforts to effect the registration of any Registrable Securities under the
Securities Act pursuant to Section 1.1 or 2, each (x) Kelso Stockholder, upon
written request of the managing underwriter for any underwritten offering,
agrees and (y) holder of Registrable Securities (other than the Kelso
Stockholders) agrees by acquisition of such Registrable

11

--------------------------------------------------------------------------------



Securities not to effect any sale or distribution, including any sale pursuant
to Rule 144 under the Securities Act, or to request registration under
Section 1.1 of any Registrable Securities within seven days prior to and 90 days
(unless advised by the managing underwriter that a longer period, not to exceed
180 days, is required, or such shorter period as the managing underwriter for
any underwritten offering may agree) after the effective date of the
registration statement relating to such registration (the “Trigger Date”),
except as part of such registration or unless, in the case of a sale or
distribution not involving a public offering, the transferee agrees in writing
to be subject to this Section 5, even if such Registrable Securities cease to be
Registrable Securities upon such transfer; provided that, with respect to any
Shelf Registration Statement, the Trigger Date shall be the pricing of any
offering made under such registration statement. If requested by such managing
underwriter, each holder of Registrable Securities agrees to execute an
agreement to such effect with the Company and consistent with such managing
underwriter’s customary form of holdback agreement.
(b)The Company agrees not to effect any public sale or distribution of its
equity securities or securities convertible into or exchangeable or exercisable
for any of such securities within seven days prior to and 90 days (or such
longer period, not to exceed 180 days, which may be required by the managing
underwriter, or such shorter period as the managing underwriter may agree) after
the Trigger Date with respect to any registration statement filed pursuant to
Section 1.1 (except (i) as part of such registration, (ii) as permitted by any
related underwriting agreement, (iii) pursuant to an employee equity
compensation plan, (iv) pursuant to an acquisition or strategic relationship,
bank or equipment financing or similar transaction, (v) pursuant to a
registration on Form S-4 or S-8 or any successor form and (vi) pursuant to a
registration of securities which are a combination of debt and equity; provided
that, with respect to any Shelf Registration Statement, the Trigger Date shall
be the pricing of any offering made under such registration statement. In
addition, if, and to the extent requested by the managing underwriter, the
Company shall use its best efforts to cause each holder (other than any holder
already subject to Section 5(a)) of its equity securities or any securities
convertible into or exchangeable or exercisable for any of such securities,
whether outstanding on the date of this Agreement or issued at any time after
the date of this Agreement (other than any such securities acquired in a public
offering), to agree not to effect any such public sale or distribution of such
securities during such period, except as part of any such registration if
permitted, and to cause each such holder to enter into an agreement to such
effect with the Company and consistent with such managing underwriter’s
customary form of holdback agreement.

12

--------------------------------------------------------------------------------



6.    Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement registering Registrable Securities
under the Securities Act, the Company shall give the underwriters, counsel to
such underwriters and counsel referred to in clause (c) of Section 3 the
opportunity to participate in the preparation of such registration statement,
each prospectus included therein or filed with the Commission, and each
amendment thereof or supplement thereto, and shall give such counsel access to
the financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries and opportunities to discuss the business of
the Company with its officers and the independent public accountants who have
issued audit reports on its financial statements in each case as shall be
reasonably requested by such underwriters, counsel to such underwriters,
accountants, agents and counsel for holders of Registrable Securities in
connection with such registration statement.


7.    No Grant of Future Registration Rights. Except for Persons who become
party to this Agreement in accordance with Section 11.5, the Company shall not
grant any other demand or piggyback registration rights to any other Person
without the prior written consent of the Kelso Stockholders.


8.    Indemnification.
8.1    Indemnification by the Company. In the event of any registration of any
Registrable Securities pursuant to this Agreement, the Company shall indemnify,
defend and hold harmless (a) each seller of such Registrable Securities, (b) the
directors, members, stockholders, officers, partners, employees, agents and
Affiliates of such seller, (c) each Person who participates as an underwriter in
the offering or sale of such securities and (d) each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any of the foregoing (“Controlling Persons”) against any
and all losses, claims, damages or liabilities (or actions or proceedings in
respect thereof), jointly or severally, directly or indirectly, based upon or
arising out of (i) any untrue statement or alleged untrue statement of a fact
contained in any registration statement under which such Registrable Securities
were registered under the Securities Act, any preliminary prospectus, final
prospectus, summary prospectus or free writing prospectus (when taken together
with the related prospectus) contained therein or used in connection with the
offering of securities covered thereby, offering circular, notification, pricing
disclosure or like document, or any amendment or supplement to any of the
foregoing, or (ii) any omission or alleged omission to state a fact required to
be stated therein or necessary to make the statements therein not misleading;
and the Company will reimburse each such indemnified party for any legal or any
other expenses reasonably incurred by them in connection with enforcing its
rights hereunder or under the underwriting agreement entered into in connection
with such offering or investigating, preparing, pursuing or defending any such
loss, claim,

13

--------------------------------------------------------------------------------



damage, liability, action or proceeding, except insofar as any such loss, claim,
damage, liability, action, proceeding or expense arises out of or is based upon
an untrue statement or omission made in such registration statement, any such
preliminary prospectus, final prospectus, summary prospectus, free writing
prospectus, offering circular, notification, pricing disclosure, like document
or amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such seller or any of its Controlling
Persons expressly for use in the preparation thereof in accordance with the
second sentence of Section 8.2. Such indemnity shall remain in full force and
effect, regardless of any investigation made by such indemnified party and shall
survive the transfer of such Registrable Securities by such seller. If the
Company is entitled to, and does, assume the defense of the related action or
proceedings provided herein, then the indemnity agreement contained in this
Section 8.1 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability, action or proceeding if such settlement is effected
without the consent of the Company (which consent shall not be unreasonably
withheld or delayed).


8.2    Indemnification by the Sellers. The Company may require as a condition to
including any Registrable Securities in any registration statement filed
pursuant to Section 1.1, or 2 (including any Take-down Transaction) that the
Company shall have received an undertaking satisfactory to it from each of the
prospective sellers of such Registrable Securities to indemnify and hold
harmless, severally, not jointly, in the same manner and to the same extent as
set forth in Section 8.1, the Company, its directors, officers, employees,
agents and each person, if any, who controls (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) the Company, with
respect to any statement or alleged statement in or omission or alleged omission
from such registration statement, any preliminary prospectus, final prospectus,
summary prospectus or free writing prospectus (when taken together with the
related prospectus) contained therein, offering circular, notification, pricing
disclosure or like document, or any amendment or supplement to any of the
foregoing, if such statement or alleged statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such seller expressly for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, free writing prospectus, amendment or supplement. The Company and
the holders of the Registrable Securities in their capacities as stockholders
and/or controlling persons (but not in their capacities as managers of the
Company) hereby acknowledge and agree that, unless otherwise expressly agreed to
in writing by such holders, the only information furnished or to be furnished to
the Company for use in any registration statement, preliminary prospectus, final
prospectus, summary prospectus, free writing prospectus, offering circular,
notification, pricing disclosure or like document relating to the Registrable
Securities

14

--------------------------------------------------------------------------------



or in any amendment, supplement or preliminary materials associated therewith
are statements specifically relating to (a) the beneficial ownership of shares
of Common Stock by such holder and its Affiliates and (b) the name and address
of such holder and its Affiliates. If any additional information about such
holder or the plan of distribution (other than for an underwritten offering) is
specifically required by law to be disclosed in any such document, then such
holder shall not unreasonably withhold its agreement referred to in the
immediately preceding sentence of this Section 8.2. Such indemnity shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Company or any such director, officer or controlling person and shall
survive the transfer of such Registrable Securities by such seller. The
indemnity agreement contained in this Section 8.2 shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, action or
proceeding if such settlement is effected without the consent of such seller
(which consent shall not be unreasonably withheld or delayed). The indemnity
provided by each seller of Registrable Securities under this Section 8.2 shall
be limited in amount to the net amount of proceeds actually received by such
seller from the sale of Registrable Securities pursuant to such registration
statement (or prospectus, as applicable).


8.3    Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding paragraphs of this Section 8, such indemnified
party shall, if a claim in respect thereof is to be made against an indemnifying
party, give written notice to the indemnifying party of the commencement of such
action or proceeding; provided that the failure of any indemnified party to give
notice as provided herein shall not relieve the indemnifying party of its
obligations under the preceding paragraphs of this Section 8, except to the
extent that the indemnifying party is materially prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate therein and to assume
the defense thereof, jointly with any other indemnifying party similarly
notified, to the extent that it may wish, with counsel reasonably satisfactory
to such indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof except for the reasonable fees and expenses of any counsel
retained by such indemnified party to monitor such action or proceeding.
Notwithstanding the foregoing, if such indemnified party reasonably determines,
based upon advice of independent counsel, that a conflict of interest may exist
between the indemnified party and the indemnifying party with respect to such
action and that it is advisable for such indemnified party to be represented by
separate counsel, such indemnified party may retain other counsel, reasonably
satisfactory to the indemnifying party, to represent such indemnified party, and
the indemnifying

15

--------------------------------------------------------------------------------



party shall pay all reasonable fees and expenses of such counsel. No
indemnifying party, in the defense of any such claim or litigation, shall,
except with the consent of such indemnified party, which consent shall not be
unreasonably withheld, consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.


8.4    Other Indemnification. Indemnification similar to that specified in the
preceding paragraphs of this Section 8 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration (other than under the Securities Act) or other
qualification of such Registrable Securities under any federal or state law or
regulation of any governmental authority.


8.5    Indemnification Payments. Any indemnification required to be made by an
indemnifying party pursuant to this Section 8 shall be made by periodic payments
to the indemnified party during the course of the action or proceeding, as and
when bills are received by such indemnifying party with respect to an
indemnifiable loss, claim, damage, liability or expense incurred by such
indemnified party.


8.6    Other Remedies. If for any reason any indemnification specified in the
preceding paragraphs of this Section 8 is unavailable, or is insufficient to
hold harmless an indemnified party, other than by reason of the exceptions
provided therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, claims,
damages, liabilities, actions, proceedings or expenses in such proportion as is
appropriate to reflect the relative benefits to and relative fault of the
indemnifying party, on the one hand, and the indemnified party on the other
hand, in connection with the statements or omissions or alleged statements or
omissions which resulted in such losses, claims, damages, liabilities, actions,
proceedings or expenses, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statements or omissions. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding the other
provisions of this Section 8, in respect of any claim for indemnification
pursuant to this Section 8, no indemnifying party (other than the Company) shall
be required to contribute pursuant

16

--------------------------------------------------------------------------------



to this Section 8.6 any amount in excess of (a) the net proceeds received and
retained by such indemnifying party from the sale of its Registrable Securities
covered by the applicable registration statement, preliminary prospectus, final
prospectus or supplement or amendment thereto, filed pursuant hereto, minus (b)
any amounts previously paid by such indemnifying party pursuant to this
Section 8 in respect of such claim, it being understood that insofar as such net
proceeds have been distributed by any indemnifying party to its partners,
stockholders or members, the amount of such indemnifying party’s contribution
hereunder shall be limited to the net proceeds which it actually recovers from
its partners, stockholders or members based upon their relative fault and that
to the extent that such indemnifying party has not distributed such net
proceeds, the amount such indemnifying party’s contribution hereunder shall be
limited by the percentage of such net proceeds which corresponds to the
percentage equity interests in such indemnifying party held by those of its
partners, stockholders or members who have been determined to be at fault. No
party shall be liable for contribution under this Section 8.6 except to the
extent and under such circumstances as such party would have been liable for
indemnification under this Section 8 if such indemnification were enforceable
under applicable law.


9.    Representations and Warranties. Each Stockholder represents and warrants
to the Company and each other Stockholder, as of the date such Stockholder
becomes a party to this Agreement, that:
(a)such Stockholder has the power, authority and capacity (or, in the case of
any Stockholder that is a corporation, limited liability company or limited
partnership, all corporate, limited liability company or limited partnership
power and authority, as the case may be) to execute, deliver and perform this
Agreement;
(b)in the case of a Stockholder that is a corporation, limited liability company
or limited partnership, the execution, delivery and performance of this
Agreement by such Stockholder has been duly and validly authorized and approved
by all necessary corporate, limited liability company or limited partnership
action, as the case may be;
(c)this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity; and
(d)the execution, delivery and performance of this Agreement by such Stockholder
does not and will not violate the terms of or result in the acceleration of any
obligation under (i) any material contract, commitment or other material
instrument to which such Stockholder is a party or by which such Stockholder is
bound or (ii) in the case of a Stockholder that is a

17

--------------------------------------------------------------------------------



corporation, limited liability company or limited partnership, the certificate
of incorporation, certificate of formation, certificate of limited partnership,
by-laws, limited liability company agreement or limited partnership agreement,
as the case may be.


10.    Definitions. For purposes of this Agreement, the following terms shall
have the following respective meanings:
Affiliate: a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
Board: the board of directors of the Company.
Business Day: means any day on which banks are not required or authorized to
close in the City of New York.
Commission: the Securities and Exchange Commission.
Common Stock: the Common Stock of the Company, par value $.01 per share, or any
other securities of the Company or any other Person issued with respect to such
Common Stock by way of a conversion, exchange, replacement, stock dividend or
stock split or other distribution in connection with a combination of shares,
conversion exchange, replacement, recapitalization, merger, consolidation or
other reorganization or otherwise.
Exchange Act: the Securities Exchange Act of 1934, as amended, or any successor
federal statute, and the rules and regulations thereunder which shall be in
effect at the time.
FINRA: Financial Industry Regulatory Authority, Inc.
IPO: an underwritten initial public offering of Common Stock having an aggregate
offering value (measured by the Company’s proceeds before underwriters’
discounts and selling commissions) of at least $50 million and after which an
established trading market exists for the Common Stock.
Material Event Notice: a certificate signed by the President of the Company
stating that the Company has pending or in process, as of the date of such
certificate, a material transaction (including, but not limited to, a financing
transaction), the disclosure of which would, in the good faith judgment of the
Board, materially and adversely affect the Company.
NASDAQ: the Nasdaq National Market.

18

--------------------------------------------------------------------------------



Person: an individual, corporation, partnership, limited liability company,
joint venture, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
Registrable Securities: the shares of Common Stock beneficially owned (within
the meaning of Rule 13d-3 of the Exchange Act) by the Kelso Stockholders, the
Management Stockholders, any other Stockholders or the Permitted Transferees (as
such term is defined in Section 11.2), except for any shares of Common Stock
beneficially owned (x) by a Management Stockholder that were issued to such
Management Stockholder pursuant to an effective registration statement under the
Securities Act on Form S-8 or (y) by a Stockholder (excluding Kelso
Stockholders) that may be sold by such Stockholder pursuant to Rule 144 under
the Securities Act (or any similar provision then in force under the Securities
Act). As to any particular shares of Common Stock, such securities shall cease
to be Registrable Securities when (i) a registration statement with respect to
the sale of such securities shall have become effective under the Securities Act
and such securities shall have been disposed of in accordance with such
registration statement, (ii) in the case of Stock held by a Management
Stockholder, a registration statement on Form S-8 with respect to the sale of
such securities shall have become effective under the Securities Act, (iii) they
shall have been sold to the public pursuant to Rule 144 under the Securities Act
(or any similar provision then in force under the Securities Act) such that the
further disposition of such Shares by the transferee or assignee is not further
restricted under the Securities Act, (iv) they shall have been otherwise
transferred other than to a Permitted Transferee and subsequent disposition of
them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force or (v) they shall have
ceased to be outstanding. Any and all shares of Common Stock which may be issued
in respect of, in exchange for, or in substitution for any Registrable
Securities, whether by reason of any stock split, stock dividend, reverse stock
split, recapitalization, combination or otherwise, shall also be “Registrable
Securities” hereunder.
Registration Expenses: all expenses incident to the Company’s performance of or
compliance with any registration pursuant to this Agreement, including, without
limitation, (i) registration, filing and FINRA fees, (ii) fees and expenses of
complying with securities or blue sky laws, (iii) fees and expenses associated
with listing securities on an exchange or NASDAQ, (iv) word processing,
duplicating and printing expenses, (v) messenger and delivery expenses, (vi)
transfer agents’, trustees’, depositories’, registrars’ and fiscal agents’ fees,
(vii) fees and disbursements of counsel for the Company and of its independent
public accountants, including the expenses of any special audits or “comfort”
letters, (viii) reasonable fees and disbursements of the counsel retained by the
sellers of Registrable Securities, which counsel shall be designated in the
manner specified in Section 3(c), and (ix) any fees and disbursements of
underwriters customarily paid by issuers or sellers

19

--------------------------------------------------------------------------------



of securities, but excluding underwriting discounts and commissions and transfer
taxes, if any.
Securities Act: the Securities Act of 1933, as amended, or any successor federal
statute, and the rules and regulations thereunder which shall be in effect at
the time.
Stockholders Agreement: the Stockholders Agreement, dated as of the date hereof,
as the same may be amended from time to time, among the Company, the Kelso
Stockholders and the Management Stockholders.
11.    Miscellaneous.
11.1    Rule 144, etc. If the Company shall have filed a registration statement
pursuant to the requirements of Section 12 of the Exchange Act or a registration
statement pursuant to the requirements of the Securities Act relating to any
class of equity securities, the Company shall file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder, and shall take such further
action as any holder of Registrable Securities may reasonably request, all to
the extent required from time to time to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (a) Rule 144 under the Securities Act, as such
rule may be amended from time to time, or (b) any successor rule or regulation
hereafter adopted by the Commission. Upon the request of any holder of
Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements.


11.2    Successors, Assigns and Transferees. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns under this Section 11.2. The provisions of this
Agreement which are for the benefit of a holder of Registrable Securities shall
be for the benefit of and enforceable by any transferee of such Registrable
Securities; provided that (i) such transferee acquires such Registrable
Securities in accordance with all of the terms of the Stockholders Agreement and
this Agreement and pursuant to an express assignment from the transferor, and
(ii) such transferee executes a joinder agreement agreeing to be bound by all of
the transferor’s obligations hereunder, including, without limitation, Section 5
hereof, copies of which shall have been delivered to the Company (each such
transferee, a “Permitted Transferee”). Notwithstanding anything herein to the
contrary, the Management Stockholders must exercise all rights hereunder on
behalf of any of their Permitted Transferees and all other parties hereto shall
be entitled to deal exclusively with the Management Stockholders and rely on the
consent, waiver or any other action by the Management

20

--------------------------------------------------------------------------------



Stockholders as the consent, waiver or other action, as the case may be, of any
such Permitted Transferees of such Management Stockholders.


11.3    Stock Splits, etc. Each holder of Registrable Securities agrees that it
will vote to effect a stock split, reverse stock split, recapitalization or
combination with respect to any Registrable Securities in connection with any
registration of any Registrable Securities hereunder, or otherwise, if (i) the
managing underwriter shall advise the Company in writing (or, in connection with
an offering that is not underwritten, if an investment banker shall advise the
Company in writing) that in its opinion such a stock split, reverse stock split,
recapitalization or combination would facilitate or increase the likelihood of
success of the offering, and (ii) such stock split, reverse stock split,
recapitalization or combination does not impact the respective ownership
percentages of each such holder of Registrable Securities in the Company. The
Company shall cooperate in all respects in effecting any such stock split,
reverse stock split, recapitalization or combination.


11.4    Amendment and Modification. This Agreement may be amended, modified or
supplemented by the Company with the written consent of the Kelso Stockholders
and, if applicable, a majority (by number of shares) of the Stockholders
(excluding the Kelso Stockholders) if the interests of the Stockholders
(excluding the Kelso Stockholders) would be materially and adversely affected by
such amendment, modification or supplement; provided that the interests of any
existing Stockholders shall not be materially and adversely affected by an
amendment, modification or supplement of this Agreement that provides for, or
has the effect of providing for, an additional grant of demand registration
rights or of piggyback registration rights with a lower or the same priority as
the rights held by such existing Stockholders, as long as any such grant of
piggyback registration rights with the same priority are pari passu with those
held by such existing Stockholders.


11.5    Additional Stockholders. Notwithstanding anything in this Agreement to
the contrary, the Company may, (i) admit to this Agreement any additional
Management Stockholders who become holders of Common Stock upon exercise of
options and (ii) with the consent of the Kelso Stockholders (and only the
consent of the Kelso Stockholders), admit additional Stockholders to this
Agreement; provided, in each case, that any such Stockholder has become a party
to the Stockholders Agreement and executes and delivers to the Company a joinder
agreement to this Agreement in a form to be prescribed by the Company and such
other agreements or documents as may reasonably be requested by the Company.


11.6    Governing Law, etc. This Agreement and the rights and obligations of the
parties hereunder and the Persons subject hereto shall be governed

21

--------------------------------------------------------------------------------



by, and construed and interpreted in accordance with, the laws of the State of
Delaware, without giving effect to the choice of law principles thereof.


11.7    Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.


11.8    Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery, (d) sent by fax or (e) sent
by email with a response confirming receipt, as follows:
(i) If to the Company:
Roadhouse Holding Inc.
3011 Armory Drive, Suite 300
Nashville, TN 37204
Attention: Amy Bertauski
Facsimile No.: (615) 885-9057
Email: amyb@logansroadhouse.com
with copies to (which shall not constitute notice):


Kelso & Company
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: James J. Connors II, Esq.
Facsimile No.: (212) 751-3939
Email: jconnors@kelso.com


and


Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Margaret A. Davenport, Esq.

22

--------------------------------------------------------------------------------



Facsimile No.: (212) 909-6836
Email: madavenport@debevoise.com
(ii) If to either or both of the Kelso Stockholders:
c/o Kelso & Company
320 Park Avenue, 24th Floor
New York, New York 10022
Attention: James J. Connors II, Esq.
Facsimile No.: (212) 751-3939
Email: jconnors@kelso.com


with a copy to (which shall not constitute notice):


Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention: Margaret A. Davenport, Esq.
Facsimile No.: (212) 909-6836
Email: madavenport@debevoise.com


(iii) If to any other Stockholder, to the address set forth on such
Stockholder’s signature page hereto, or the signature page of such Stockholder’s
joinder agreement, as the case may be,
or to such other Person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery on the day after such delivery, (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered; provided that such delivery is confirmed.
11.9    Headings; Execution in Counterparts. The headings and captions contained
herein are for convenience and shall not control or affect the meaning or
construction of any provision hereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and
which together shall constitute one and the same instrument.


11.10    Injunctive Relief. Each of the parties recognizes and agrees that money
damages may be insufficient and, therefore, in the event of a breach of any
provision of this Agreement the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific

23

--------------------------------------------------------------------------------



performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which such party may have. Each Stockholder irrevocably submits to
the nonexclusive jurisdiction of the state and federal courts in New York for
the purposes of any suit, action or other proceeding arising out of or based
upon this Agreement or the subject matter hereof. Each Stockholder hereby
consents to service of process made in accordance with Section 11.8.


11.11    Term. This Agreement shall be effective as of the date hereof and shall
continue in effect thereafter until the earlier of (a) its termination by the
consent of the parties hereto or their respective successors in interest and
(b) the date on which no Registrable Securities remain outstanding; provided
that, the parties’ respective rights and obligations under Section 8 shall
survive the termination of this Agreement.


11.12    Further Assurances. Subject to the specific terms of this Agreement,
each of the Company and the Stockholders shall make, execute, acknowledge and
deliver such other instruments and documents, and take all such other actions,
as may be reasonably required in order to effectuate the purposes of this
Agreement and to consummate the transactions contemplated hereby.


11.13    No Third Party Beneficiaries. Except as provided in Section 7 with
respect to indemnified parties, this Agreement is not intended to confer upon
any Person not a party hereto any rights or remedies hereunder.


11.14    Entire Agreement. This Agreement, the Stockholders Agreement, the
Subscription Agreements (as defined in the Stockholders Agreement) and any
agreements entered into in connection with any of the foregoing constitute the
entire agreement and the understanding of the parties hereto with the matters
referred to herein. This Agreement and the agreements referred to in the
preceding sentence supersede all prior agreements and understandings between the
parties with respect to such matters.



24

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been signed by each of the parties
hereto, and shall be effective as of the date first above written.
ROADHOUSE HOLDING INC.




By:__________________________________
Name:
Title:




KELSO INVESTMENT ASSOCIATES VIII, L.P.

By: Kelso GP VIII, L.P., its general partner
By: Kelso GP VIII, LLC, its general partner

By:                    
Name:    James J. Connors II, Esq.
Title:    Managing Member




KEP VI, LLC


By:                    
Name: James J. Connors II, Esq.
Title: Managing Member



--------------------------------------------------------------------------------





Management Stockholder:
Address for notices:
       
Stephen R. Anderson
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:


       
Amy L. Bertauski
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:




       
David Cavallin
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:




ii

--------------------------------------------------------------------------------





Management Stockholder:
Address for notices:
       
Scott Dever
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:


       
Robert R. Effner
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:






       
James B. Kuehnhold
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:






iii

--------------------------------------------------------------------------------





Management Stockholder:
Address for notices:
       
Paul S. Pendleton
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:


       
Lynne D. Wildman
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:




       
George T. Vogel
                                                                               
                                                                             
                                                                                      


Email:                                  Facsimile:








iv

--------------------------------------------------------------------------------



Exhibit D
Form of Joinder to Registration Rights Agreement





--------------------------------------------------------------------------------





MANAGEMENT STOCKHOLDER JOINDER AGREEMENT


May ___, 2015


Reference is hereby made to the Registration Rights Agreement, dated as of
November 19, 2010 (as the same may be amended, supplemented or modified from
time to time, the “Registration Rights Agreement”), among Roadhouse Holding
Inc., a Delaware corporation (the “Company”), Kelso Investment Associates VIII,
L.P., a Delaware limited partnership, KEP VI, LLC, a Delaware limited liability
company, and each of the stockholders of the Company whose name appears on the
signature pages thereto or who became a party thereto.
The undersigned signatory agrees, by execution hereof, to become a party to, to
adhere to and to be bound by the terms and provisions of the Registration Rights
Agreement as a Management Stockholder (as defined in the Registration Rights
Agreement) party thereto and to have the rights and be subject to the
restrictions, conditions and obligations of a Management Stockholder set forth
in the Registration Rights Agreement. This joinder agreement shall take effect
and shall become a part of said Registration Rights Agreement as of the date
first written above (or, if earlier, the effective date of the relevant issuance
or transfer of the shares of capital stock to the undersigned).
By:
    

Name:
Samuel Nicholas Borgese

Title:
President and Chief Executive Officer



Acknowledged and accepted by:


ROADHOUSE HOLDING INC.


By:___________________________
Name: Nicole A. Williams
Title:


KELSO INVESTMENT ASSOCIATES VIII, L.P.


By: Kelso GP VIII, L.P., its general partner
By: Kelso GP VIII, LLC, its general partner


By:___________________________
Name: James J. Connors, II
Title: Managing Member


KEP VI, LLC


By:___________________________
Name: James J. Connors, II
Title: Managing Member

